EXHIBIT 10.40
EXECUTION VERSION



--------------------------------------------------------------------------------

Published CUSIP Number: 29446BAW6
CREDIT AGREEMENT
Dated as of December 12, 2017
among
EQUINIX, INC.,
as Borrower,
The Guarantors Party Hereto,
BANK OF AMERICA, N.A.,
as Administrative Agent, Lender and L/C Issuer,
BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, HSBC SECURITIES (USA) INC., ING
CAPITAL LLC, TD SECURITIES (USA) LLC, and WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Co-Documentation Agents
The Other Lenders Party Hereto
and
BANK OF AMERICA, N.A., CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., MUFG, and RBC
CAPITAL MARKETS,
as Joint Lead Arrangers and Joint Book Runners,





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------


TABLE OF CONTENTS
    Page


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS    1

1.01.
Defined Terms    1

1.02.
Other Interpretive Provisions    43

1.03.
Accounting Terms    43

1.04.
Rounding    44

1.05.
Exchange Rates; Currency Equivalents    44

1.06.
Additional Alternative Currencies    45

1.07.
Change of Currency    45

1.08.
Times of Day    46

1.09.
Letter of Credit Amounts    46

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS    46

2.01.
Loans    46

2.02.
Borrowings, Conversions and Continuations of Loans    47

2.03.
Letters of Credit    49

2.04.
Prepayments    59

2.05.
Termination or Reduction of Commitments    62

2.06.
Repayment of Loans    63

2.07.
Interest    63

2.08.
Fees    64

2.09.
Computation of Interest and Fees; Retroactive Adjustments of Applicable

Margin    65
2.10.
Evidence of Debt    65

2.11.
Payments Generally; Administrative Agent’s Clawback    66

2.12.
Sharing of Payments by Lenders    68

2.13.
Increase in Commitments    68

2.14.
Cash Collateral    70

2.15.
Defaulting Lenders    72

2.16.
Extension of Maturity Date in Respect of Revolving Facility and Term

Facility    73
2.17.
Credit Agreement Refinancing Facilities    78

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY    80



-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)    Page




3.01.
Taxes    80

3.02.
Illegality    85

3.03.
Inability to Determine Rates    86

3.04.
Increased Costs; Reserves on Eurocurrency Rate Loans    87

3.05.
Compensation for Losses    89

3.06.
Mitigation Obligations; Replacement of Lenders    89

3.07.
Survival    90

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    90

4.01.
Conditions of Initial Credit Extension    90

4.02.
Conditions to All Credit Extensions    92

ARTICLE V.
REPRESENTATIONS AND WARRANTIES    93

5.01.
Existence, Qualification and Power    93

5.02.
Authorization; No Contravention    93

5.03.
Governmental Authorization; Other Consents    93

5.04.
Binding Effect    93

5.05.
Financial Statements; No Material Adverse Effect    94

5.06.
Litigation    94

5.07.
No Default    94

5.08.
Ownership of Property; Liens    94

5.09.
Environmental Compliance    95

5.10.
Insurance    95

5.11.
Taxes    95

5.12.
ERISA Compliance    95

5.13.
Subsidiaries; Equity Interests    97

5.14.
Margin Regulations; Investment Company Act    98

5.15.
Disclosure    98

5.16.
Compliance with Laws    98

5.17.
Taxpayer Identification Number    98

5.18.
REIT Status    99

5.19.
OFAC and Sanctions    99



-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)    Page




5.20.
Anti-Corruption Laws    99

5.21.
EEA Financial Institutions    99

ARTICLE VI.
AFFIRMATIVE COVENANTS    99

6.01.
Financial Statements    99

6.02.
Certificates; Other Information    100

6.03.
Notices    101

6.04.
Payment of Obligations    102

6.05.
Preservation of Existence, Etc    102

6.06.
Maintenance of Properties    102

6.07.
Maintenance of Insurance    103

6.08.
Compliance with Laws    103

6.09.
Books and Records    103

6.10.
Inspection Rights    103

6.11.
Use of Proceeds    103

6.12.
ERISA Plans    103

6.13.
Additional Subsidiary Guarantors; Automatic Release of Guarantors    103

6.14.
Designation of Unrestricted Subsidiaries    104

6.15.
Maintenance of REIT Status    105

6.16.
Anti-Corruption Laws and Sanctions Laws    105

ARTICLE VII.
NEGATIVE COVENANTS    105

7.01.
Liens    105

7.02.
Investments    107

7.03.
Indebtedness    108

7.04.
Fundamental Changes    109

7.05.
Maintenance of Assets; Dispositions    110

7.06.
Restricted Payments    111

7.07.
Change in Nature of Business    112

7.08.
Transactions with Affiliates    112

7.09.
Burdensome Agreements    112

7.10.
Use of Proceeds    113



-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)    Page




7.11.
Financial Covenants    113

7.12.
Prepayments of Certain Indebtedness    114

7.13.
Sanctions    114

7.14.
Anti-Corruption Laws    114

7.15.
Foreign Subsidiary Holdcos    114

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES    114

8.01.
Events of Default    114

8.02.
Remedies Upon Event of Default    116

8.03.
Application of Funds    117

ARTICLE IX.
ADMINISTRATIVE AGENT    118

9.01.
Appointment and Authority    118

9.02.
Rights as a Lender    119

9.03.
Exculpatory Provisions    119

9.04.
Reliance by Administrative Agent    120

9.05.
Delegation of Duties    120

9.06.
Resignation of Administrative Agent    120

9.07.
Non-Reliance on Administrative Agent and Other Lenders    121

9.08.
No Other Rights or Duties, Etc    122

9.09.
Administrative Agent May File Proofs of Claim; Credit Bidding    122

9.10.
Multiparty Guaranty Matters    123

9.11.
Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements    123

9.12.
Lender ERISA Non-Fiduciary Representations and Covenants    123

ARTICLE X.
MISCELLANEOUS    125

10.01.
Amendments, Etc    125

10.02.
Notices; Effectiveness; Electronic Communication    128

10.03.
No Waiver; Cumulative Remedies; Enforcement    130

10.04.
Expenses; Indemnity; Damage Waiver    131

10.05.
Payments Set Aside    133

10.06.
Successors and Assigns    133



-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)    Page




10.07.
Treatment of Certain Information; Confidentiality    138

10.08.
Right of Setoff    138

10.09.
Interest Rate Limitation    139

10.10.
Counterparts; Integration; Effectiveness    139

10.11.
Survival of Representations and Warranties    140

10.12.
Severability    140

10.13.
Replacement of Lenders    140

10.14.
Governing Law; Jurisdiction; Etc    141

10.15.
Waiver of Jury Trial    142

10.16.
No Advisory or Fiduciary Responsibility    142

10.17.
Electronic Execution of Assignments and Certain Other Documents    143

10.18.
USA PATRIOT Act    143

10.19.
Multiparty Guaranty    144

10.20.
Designation as Senior Debt    147

10.21.
Judgment Currency    147

10.22.
Subordination    147

10.23.
Waiver of Certain Notices Under the Existing Credit Agreement    148

10.24.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    148

10.25.
ERISA Non-Fiduciary Provisions    148

10.26.
Hedge Banks’ and Cash Management Banks’ Acknowledgment of Release of Collateral
and Automatic Guaranty Release    149







-v-



--------------------------------------------------------------------------------






SCHEDULES
1.01
Existing Letters of Credit

2.01
Commitments and Applicable Percentages

5.13
Subsidiaries; Other Equity Investments

6.14
Unrestricted Subsidiaries

7.01
Existing Liens

7.03
Existing Indebtedness

10.02
Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS
Form of
A
Loan Notice

B
Revolving Note

C-1
SEK Term Note

C-2
Sterling Term Note

D
Compliance Certificate

E
Joinder Agreement

F-1
Assignment and Assumption

F-2
Administrative Questionnaire

G
Guaranteed Party Designation Notice

H
Letter of Credit Report

I-1-4
Tax Compliance Certificates










--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (“Agreement”) is entered into as of December 12, 2017,
among EQUINIX, INC., a Delaware corporation (“Equinix” or the “Borrower”),
EQUINIX LLC, a Delaware limited liability company and direct wholly-owned
Subsidiary of Equinix (“OpCo”), SWITCH & DATA LLC, a Delaware limited liability
company and indirect wholly-owned Subsidiary of Equinix (“S&D”), EQUINIX (US)
ENTERPRISES, INC., a Delaware corporation and indirect wholly-owned Subsidiary
of Equinix (“Equinix US”), and any other Person that executes a Joinder
Agreement pursuant to Section 6.13 in order to become a Guarantor hereunder for
purposes of Section 10.19 (together with OpCo, S&D and Equinix US, collectively,
the “Guarantors” and individually, a “Guarantor”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), BANK OF
AMERICA, N.A., as Administrative Agent, Lender and L/C Issuer, BARCLAYS BANK
PLC, GOLDMAN SACHS BANK USA, HSBC SECURITIES (USA) INC., ING CAPITAL LLC, TD
SECURITIES (USA) LLC, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents, BANK OF AMERICA, N.A., CITIBANK, N.A., JPMORGAN CHASE
BANK, N.A., MUFG, and RBC CAPITAL MARKETS, in their capacities as Joint Lead
Arrangers and Joint Book Runners, with reference to the following facts:
RECITALS
WHEREAS, the Borrower has requested that the Lenders provide a multi-currency
revolving credit and term loan facility, and the Lenders are willing to do so on
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
provisions contained herein, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01.    Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
“2.875% Senior Notes Due 2026” means those certain 2.875% senior notes due
February 2026, issued by Equinix in December 2017, in an initial aggregate
principal amount of €1,000,000,000, in favor of the holders thereof pursuant to
the Indenture dated as of December 12, 2017, between the Borrower, as issuer,
and U.S. Bank National Association, as trustee, as supplemented by a First
Supplemental Indenture dated as of December 12, 2017.
“2.875% Senior Notes Due 2025” means those certain 2.875% senior notes due
October 2025, issued by Equinix in September 2017, in an initial aggregate
principal amount of €1,000,000,000, in favor of the holders thereof pursuant to
the Base Indenture, as supplemented by a Fifth Supplemental Indenture dated as
of September 20, 2017.
“4.75% Convertible Subordinated Notes Due 2016” means those certain 4.75%
convertible subordinated notes due June 2016, issued by Equinix in June 2009, in
an initial aggregate principal





--------------------------------------------------------------------------------





amount of $373,750,000, in favor of the holders thereof pursuant to an indenture
dated as of June 12, 2009, between Equinix, as issuer, and U.S. Bank National
Association, as trustee.
“5.375% Senior Notes Due 2022” means those certain 5.375% senior notes due
January 2022, issued by Equinix in November 2014, in an initial aggregate
principal amount of $750,000,000, in favor of the holders thereof pursuant to
the Base Indenture, as supplemented by a First Supplemental Indenture dated as
of November 20, 2014.
“5.375% Senior Notes Due 2023” means those certain 5.375% senior notes due April
2023, issued by Equinix in March 2013, in an initial aggregate principal amount
of $1,000,000,000, in favor of the holders thereof pursuant to an indenture
dated as of March 5, 2013, between Equinix, as issuer, and U.S. Bank National
Association, as trustee.
“5.375% Senior Notes Due 2027” means those certain 5.375% senior notes due May
2027, issued by Equinix in March 2017, in an initial aggregate principal amount
of $1,250,000,000, in favor of the holders thereof pursuant to the Base
Indenture, as supplemented by a Fourth Supplemental Indenture dated as of March
22, 2017.
“5.750% Senior Notes Due 2025” means those certain 5.750% senior notes due
January 2025, issued by Equinix in November 2014, in an initial aggregate
principal amount of $500,000,000, in favor of the holders thereof pursuant to
the Base Indenture, as supplemented by a Second Supplemental Indenture dated as
of November 20, 2014.
“5.875% Senior Notes Due 2026” means those certain 5.875% senior notes due
January 2026, issued by Equinix in December 2015, in an initial aggregate
principal amount of $1,100,000,000, in favor of the holders thereof pursuant to
the Base Indenture, as supplemented by a Third Supplemental Indenture dated as
of December 4, 2015.
“Acquired Indebtedness” means Indebtedness (including Guarantees) of any Person
existing at the time such Person becomes a Restricted Subsidiary in a
transaction permitted hereunder (or of any Person not previously a Subsidiary
that is merged or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the Closing Date, or Indebtedness of any
Person that is assumed by any Restricted Subsidiary in connection with an
acquisition of assets by such Restricted Subsidiary in an acquisition permitted
hereunder; provided that such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary (or is so merged or consolidated) or such assets
are acquired and such Indebtedness is not created in contemplation of such
Person becoming a Restricted Subsidiary (or such merger or consolidation) or
such assets being acquired.
“Acquisition” means a purchase or other acquisition, direct or indirect, by any
Person of all or substantially all of the assets or all or substantially all of
the business of any other Person or of a line of business of any other Person
(whether by acquisition of Equity Interests, assets, permitted merger or any
combination thereof).
“Additional Revolving Commitment Lender” has the meaning set forth in Section
2.16(d).
“Additional Term Commitment Lender” has the meaning set forth in Section
2.16(d).


-2-



--------------------------------------------------------------------------------





“Additional Lender” means, at any time, any Person that is not an existing
Lender and that agrees to provide any portion of any Credit Agreement
Refinancing Facilities pursuant to a Refinancing Amendment in accordance with
Section 2.17; provided that such Additional Lender shall be an Eligible
Assignee.
“Adjusted Consolidated Total Assets” means, as of any date of determination,
Equinix’s consolidated total assets as shown on the consolidated balance sheet
of Equinix and its Subsidiaries as of the end of the immediately preceding
fiscal year delivered to the Administrative Agent and the Lenders under Section
6.01(a); provided that if, during the fiscal year in which such date of
determination occurs, any Permitted Acquisition was consummated, “Adjusted
Consolidated Total Assets” shall also include the result of (a) the aggregate
book value of the total assets acquired by Equinix or its Subsidiaries pursuant
to such Permitted Acquisition as of the date of such consummation minus (b) the
aggregate book value of all assets sold or required to be sold as a result of
such Permitted Acquisition, in each case solely to the extent that the foregoing
were not included in Equinix’s consolidated total assets as of the end of the
immediately preceding fiscal year.
“Administrative Agent” means (a) Bank of America in its capacity as
administrative agent under any of the Loan Documents, (b) any Person appointed
as administrative agent with respect to a new term loan tranche advanced
pursuant to Section 2.13 and in accordance with clause (4) of the proviso set
forth in Section 2.13(e), and (c) any successor of any of the foregoing.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Revolving Lenders.
“Agreement” means this Credit Agreement.
“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, Hong Kong Dollars, Singapore Dollars, Swiss Francs, Swedish
Krona and each other currency (other than Dollars) that is approved in
accordance with Section 1.06.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the


-3-



--------------------------------------------------------------------------------





Administrative Agent or the L/C Issuer, as the case may be, at such time on the
basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar and applicable legislation in
other jurisdictions.
“Applicable Margin” means the following percentages per annum, based upon the
lower of (a) the Pricing Level corresponding to the then applicable Consolidated
Net Lease Adjusted Leverage Ratio and (b) the Pricing Level corresponding to the
higher of the then applicable Debt Rating issued by Moody’s and the then
applicable Debt Rating issued by S&P, as set forth below:
 
Pricing Level Based on Most Favorable Of:
 
 
 
 
Pricing
Level
Consolidated Net Lease Adjusted Leverage Ratio
Debt Rating (Moody’s/S&P)
Applicable Margin for Eurocurrency Rate Revolving Loans/Letter of Credit Fees
Applicable Margin for Eurocurrency Rate Term Loans
Applicable Margin for Base Rate Revolving Loans
Facility
Fee
4
> 4.50:1
Ba2/BB or lower
140.0
170.0
40.0
30.0
3
< 4.50:1 but > 3.25:1
Ba1/BB+
120.0
145.0
20.0
25.0
2
< 3.25:1 but > 2.50:1
Baa3/BBB-
100.0
120.0
0
20.0
1
< 2.50:1
Baa2/BBB or higher
85.0
100.0
0
15.0



Commencing on the Closing Date, the Applicable Margin shall be determined based
upon Pricing Level 3. Thereafter, each change in the Applicable Margin (i)
resulting from a change in the Debt Rating shall be effective during the period
commencing on the date of such change and ending on the date immediately
preceding the effective date of the next such change and (ii) resulting from a
change in the Consolidated Net Lease Adjusted Leverage Ratio shall become
effective two Business Days after the date that the Administrative Agent
receives a duly completed Compliance Certificate pursuant to Section 6.02(a)
evidencing such change.
“Applicable Percentage” means with respect to any Appropriate Lender at any
time, with respect to any Facility, the percentage (carried out to the ninth
decimal place) of the Aggregate Commitments with respect to such Facility
represented by such Lender’s Commitment with respect to such Facility at such
time, subject to adjustment as provided in Section 2.15. If the commitment of
each Revolving Lender to make Revolving Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02 or if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Revolving Lender with respect to the Revolving Facility shall
be determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. After the Term Loans have
been advanced, the Applicable Percentage of any Lender with respect to such Term
Loans shall be determined based on the percentage


-4-



--------------------------------------------------------------------------------





(carried out to the ninth decimal place) of the Outstanding Amount of such
Lender’s Term Loans at such time. The initial Applicable Percentage of each
Appropriate Lender with respect to each applicable Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility, or holds a Term Loan
or a Revolving Loan with respect to such Facility at such time and (b) with
respect to the Letter of Credit Sublimit, (i) the L/C Issuer and (ii) if any
Letters of Credit have been issued pursuant to Section 2.03(a), the Revolving
Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” means any Transfer of property of the Borrower or any of its
Subsidiaries other than (a) Transfers permitted under Section 7.05(a) through
(i), (k) or (l) or (b) a transaction or series of related transactions for which
the Borrower or its Subsidiaries receive aggregate consideration of less than
$50,000,000.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit F-1 or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative
Agent.
“Attributable A/R Share” means, with respect to any Subsidiary, an amount equal
to the product of (a) the percentage of the Equity Interests of such Subsidiary
owned directly or indirectly by Equinix multiplied by (b) the net accounts
receivable of such Subsidiary.
“Attributable Asset Share” means, with respect to any Subsidiary, an amount
equal to the product of (a) the percentage of the Equity Interests of such
Subsidiary owned directly or indirectly by Equinix multiplied by (b) the total
assets of such Subsidiary.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.


-5-



--------------------------------------------------------------------------------







“Audited Financial Statements” means the audited consolidated balance sheet of
Equinix and its Subsidiaries for the fiscal year ended December 31, 2016, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Equinix and its Subsidiaries,
including the notes thereto.
“Australian Dollars” or “AUD” means the lawful currency of the Commonwealth of
Australia.
“Automatic Guaranty Release” has the meaning specified in Section 6.13(b)(i).
“Availability Period” means, in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (a) the Revolving
Maturity Date, (b) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.05, and (c) the date of termination of the
commitment of each Lender to make Revolving Loans and of the obligation of the
L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Indenture” means that certain Indenture dated as of November 20, 2014,
between Equinix, as issuer, and U.S. Bank National Association, as trustee.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.






-6-



--------------------------------------------------------------------------------









“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Borrowing or a Term Borrowing, as the context may
require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close in New York City or under the Laws of,
or are in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Dollars”, “CAD” or “Cdn. $” means the lawful currency of Canada.
“Capital Lease” means, as to any Person, the obligations of such Person under a
lease that are required to be classified and accounted for as capital lease
obligations under GAAP.


-7-



--------------------------------------------------------------------------------





“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer
and the Revolving Lenders, as collateral for L/C Obligations, or obligations of
the Revolving Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the L/C Issuer benefitting
from such collateral shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check, concentration, controlled disbursement,
lockbox, account reconciliation and reporting and trade finance services and
other cash management services.
“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if such Person ceases to be a Lender or such
Person’s Affiliate ceases to be a Lender); provided, however, that for any of
the foregoing to be included as a “Guaranteed Cash Management Agreement” on any
date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Guaranteed Party Designation Notice
to the Administrative Agent prior to such date of determination.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
(a “Group”)) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire,


-8-



--------------------------------------------------------------------------------





whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of greater than 50% of
the equity securities of Equinix entitled to vote for members of the board of
directors or equivalent governing body of Equinix on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right);
(b)    any sale, lease, exchange or other transfer occurs (in one transaction or
a series of related transactions) of all or substantially all of the assets of
Equinix to any Person or Group, together with any Affiliates thereof (whether or
not otherwise in compliance with the provisions of this Agreement); or
(c)    the holders of Equity Interests of Equinix approve any plan or proposal
for the liquidation or dissolution of Equinix (whether or not otherwise in
compliance with the provisions of this Agreement).
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, SEK Term
Loans or Sterling Term Loans, and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or Term Commitment.
“Closing Date” means the first date all of the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Commitment” means a Revolving Commitment or a Term Commitment, as the context
requires.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, as of any date of determination, for Equinix and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for the Measurement Period most recently ended plus the sum of the
following expenses (to the extent deducted in calculating such Consolidated Net
Income) for such Measurement Period: (i) interest expense, (ii) income tax
expense, (iii) depreciation expense, (iv) amortization expense and (v) non-cash
stock-based compensation expense. For purposes of calculating Consolidated
EBITDA, Consolidated Net Income shall be determined without deduction for any of
the following items: (a) noncash expenses, charges and losses (including the
write-down of any unamortized transaction costs, fees, original issue or
underwriting discounts and expenses as a result of the redemption, refinancing,
refunding, prepayment or exchange of, or modification to the terms of, any
Indebtedness, to the extent not prohibited by this Agreement) not to exceed 10%
of Consolidated EBITDA (calculated before giving effect to this clause (a)) in
the aggregate for the Measurement Period, (b) one-time costs, fees, original
issue or underwriting discounts,


-9-



--------------------------------------------------------------------------------





premiums, expenses, charges and losses incurred in connection with any actual or
proposed (1) issuance of Indebtedness or Equity Securities, (2) redemptions,
refinancings, refundings, prepayments or exchanges of, or modifications to the
terms of, any Indebtedness, (3) restructurings of or modifications to any
operating leases, including in connection with the purchase of leased assets,
(4) Acquisitions, (5) Investments or (6) Dispositions, in each case to the
extent not prohibited by this Agreement (including, for the avoidance of doubt,
the issuance by Equinix of any Senior Unsecured Notes and the entry by Equinix
into this Agreement and the other Loan Documents), (c) ongoing expenses relating
to the maintenance of Equinix’s status as a REIT and compliance with REIT rules
and regulations, (d) any net loss from disposed, abandoned or discontinued
operations or product lines but only to the extent such losses do not exceed
five percent (5%) of Consolidated EBITDA (calculated before giving effect to
this clause (d)) in the aggregate for the Measurement Period and (e) costs and
expenses of Equinix and its Subsidiaries associated with the conversion of
Equinix to a REIT (including, without limitation, planning and advisory costs
related to the foregoing) but only to the extent such costs and expenses do not
exceed $200,000,000 in the aggregate whether incurred prior to or after the
Closing Date. For purposes of calculating Consolidated EBITDA for any period in
which a Permitted Acquisition has been consummated, Consolidated EBITDA shall be
adjusted to include, without duplication, (A) the historical EBITDA of the
Person acquired in such Permitted Acquisition for the applicable Measurement
Period on a pro forma basis as if such Permitted Acquisition had been
consummated on the first day of the applicable Measurement Period, as the EBITDA
of such acquired Person is reflected in its historical audited financial
statements for the most recently ended fiscal year, and management prepared
unaudited statements for any periods following the end of such fiscal year and
(B) expected cost savings (without duplication of actual cost savings or other
charges or expenses that are otherwise added back in calculating Consolidated
EBITDA) and synergies to the extent (x) such cost savings and synergies would be
permitted to be reflected in pro forma financial information complying with the
requirements of GAAP and Article 11 of Regulation S-X under the Securities Act
of 1933, and as certified by a Responsible Officer of the Borrower or (y) such
cost savings or synergies are factually supportable and have been realized or
are reasonably expected to be realized within 365 days following such Permitted
Acquisition; provided that the aggregate amount of cost savings and synergies
added pursuant to this clause (B) shall not exceed fifteen percent (15%) of
Consolidated EBITDA (calculated before giving effect to this clause (B)) in the
aggregate for the Measurement Period; provided, further, that for addbacks to
cost savings and synergies under clause (y), the Borrower shall have delivered
to the Administrative Agent a certificate of a Responsible Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that such cost savings and synergies meet the requirements set
forth in clause (y), together with reasonably detailed evidence in support
thereof. In the event that there are only unaudited financial statements or no
financial statements available for such acquired Person, then the pro forma
adjustments described in clause (A) above shall be made based on such unaudited
financial statements or reasonable estimates as may be agreed between the
Borrower and the Administrative Agent.
“Consolidated EBITDAR” means, as of any date of determination, for Equinix and
its Subsidiaries on a consolidated basis, an amount equal to the sum of
Consolidated EBITDA plus rent expense for the Measurement Period most recently
ended. For purposes of calculating Consolidated EBITDAR for any period in which
a Permitted Acquisition has been consummated, Consolidated EBITDAR shall be
adjusted to include, without duplication, (A) the historical EBITDAR of the
Person acquired in such Permitted Acquisition for the applicable Measurement
Period on a pro forma basis as


-10-



--------------------------------------------------------------------------------





if such Permitted Acquisition had been consummated on the first day of the
applicable Measurement Period, as the EBITDAR of such acquired Person is
reflected in its historical audited financial statements for the most recently
ended fiscal year, and management prepared unaudited statements for any periods
following the end of such fiscal year and (B) expected cost savings (without
duplication of actual cost savings or other charges or expenses that are
otherwise added back in calculating Consolidated EBITDAR) and synergies to the
extent (x) such cost savings and synergies would be permitted to be reflected in
pro forma financial information complying with the requirements of GAAP and
Article 11 of Regulation S-X under the Securities Act of 1933, and as certified
by a Responsible Officer of the Borrower or (y) such cost savings or synergies
are factually supportable and have been realized or are reasonably expected to
be realized within 365 days following such Permitted Acquisition; provided that
the aggregate amount of cost savings and synergies added pursuant to this clause
(B) shall not exceed fifteen percent (15%) of Consolidated EBITDAR (calculated
before giving effect to this clause (B)) in the aggregate for the Measurement
Period; provided, further, that for addbacks to cost savings and synergies under
clause (y), the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that such cost
savings and synergies meet the requirements set forth in clause (y), together
with reasonably detailed evidence in support thereof. In the event that there
are only unaudited financial statements or no financial statements available for
such acquired Person, then the pro forma adjustments described in clause (A)
above shall be made based on such unaudited financial statements or reasonable
estimates as may be agreed between the Borrower and the Administrative Agent.
“Consolidated Fixed Charges” means, as of any date of determination, for Equinix
and its Subsidiaries on a consolidated basis, the sum of, without duplication,
(a) the current maturities of long-term debt for the next twelve months (but
excluding (i) any Convertible Subordinated Notes, (ii) the current portion of
the Revolving Facility, (iii) the final installment of the Term Loans, and (iv)
the final installment of any Senior Unsecured Notes), (b) the principal portion
of the current maturity of Capital Lease obligations and build-to-suit lease
obligations for the next twelve months, (c) interest expense for the Measurement
Period most recently ended, and (d) rent expense for the Measurement Period most
recently ended.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDAR for the Measurement Period
ending on such date to (b) Consolidated Fixed Charges.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Equinix and its Subsidiaries on a consolidated basis, the sum, without
duplication, of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money (including Obligations hereunder) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all direct obligations arising under letters of credit
(including standby and commercial) and bank guaranties (but excluding any of the
foregoing to the extent secured by cash collateral), (c) Attributable
Indebtedness in respect of Capital Leases and Synthetic Lease Obligations, (d)
obligations in respect of build-to-suit leases, (e) all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (d)
above of Persons other than Equinix or any Subsidiary thereof, and (f) all
Indebtedness of the types referred to in clauses (a) through (e) above of any
partnership or


-11-



--------------------------------------------------------------------------------





joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which Equinix or a Subsidiary thereof is a general
partner or joint venturer, except to the extent such Indebtedness is expressly
made non-recourse to Equinix or such Subsidiary. Notwithstanding the foregoing,
as of any date of determination, for purposes of calculating the Consolidated
Net Lease Adjusted Leverage Ratio or the Consolidated Lease Adjusted Secured
Leverage Ratio, “Consolidated Funded Indebtedness” shall not include the
outstanding principal amount of any debt securities issued by Equinix to the
extent that (i) as of such date, Equinix shall have delivered (or the indenture
trustee under the applicable indenture shall have delivered on Equinix’s behalf)
to the holders of such debt securities an irrevocable notice of redemption with
respect to all of such debt securities and shall have deposited funds with the
indenture trustee or into an escrow account in an amount required to effect such
redemption, unless any portion of such debt securities shall not in fact be
redeemed within 35 days of such notice of redemption and deposit of funds or
(ii) the proceeds of such debt securities are held by the trustee of the related
indenture and have not been released to Equinix or are deposited into an escrow
account pending the closing of an acquisition or the redemption of other debt
securities solely until such proceeds are released, it being understood that any
such proceeds shall not be included in the calculation of clause (iii) of the
definition of Consolidated Net Lease Adjusted Indebtedness.
“Consolidated Lease Adjusted Secured Indebtedness” means as of any date of
determination, with respect to Equinix and its Subsidiaries, the sum, without
duplication, of (a) Consolidated Funded Indebtedness as of such date that is
secured by a Lien, plus (b) Attributable Indebtedness in respect of Capital
Leases and in respect of Synthetic Lease Obligations as of such date, plus (c)
obligations in respect of build-to-suit leases as of such date, plus (d) rent
expense for the Measurement Period ending on such date multiplied by six (6).
“Consolidated Lease Adjusted Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Lease Adjusted Secured Indebtedness
as of such date of determination to (b) Consolidated EBITDAR for the Measurement
Period ending on such date.
“Consolidated Net Income” means, for any period, for Equinix and its
Subsidiaries on a consolidated basis, the net income of Equinix and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
“Consolidated Net Lease Adjusted Indebtedness” means as of any date of
determination, with respect to Equinix and its Subsidiaries, the result, without
duplication, of (a) Consolidated Funded Indebtedness as of such date, plus (b)
rent expense for the Measurement Period ending on such date multiplied by six
(6), minus (c) the amount of unencumbered (other than by Liens permitted under
clauses (a), (c) and (g) of Section 7.01) and unrestricted cash, cash
equivalents, freely tradable and liquid short term investments, and freely
tradable and liquid long term investments of Equinix and its Subsidiaries as of
such date.






-12-



--------------------------------------------------------------------------------





“Consolidated Net Lease Adjusted Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Net Lease Adjusted Indebtedness as
of such date of determination to (b) Consolidated EBITDAR for the Measurement
Period ending on such date.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Convertible Subordinated Notes” means any convertible subordinated notes or
debentures issued by the Borrower after the date hereof, which are subordinated
to the Obligations on terms no less favorable to the Lenders, in any material
respect, than the 4.75% Convertible Subordinated Notes Due 2016 (as those terms
were in effect and applied to the 4.75% Convertible Subordinated Notes Due 2016
prior to the repayment thereof in full on June 15, 2016).
“Credit Agreement Refinancing Facility” means (a) with respect to any Class of
Revolving Commitments or Revolving Loans, Replacement Revolving Commitments or
Replacement Revolving Loans and (b) with respect to any Class of Term Loans,
Refinancing Term Loans.
“Credit Agreement Refinancing Facility Lenders” means the Lenders with a
Replacement Revolving Commitment or outstanding Refinancing Term Loans.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s corporate credit rating, in the case
of S&P, or the Borrower’s corporate family rating, in the case of Moody’s.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin plus 2% per annum.


-13-



--------------------------------------------------------------------------------





“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to (i) fund all or any
portion of its funding obligations hereunder, including in respect of its Loans
or participations in respect of Letters of Credit, within two Business Days of
the date required to be funded by it hereunder, unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer or any Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent or any L/C
Issuer or Lender that it does not intend to comply with its funding obligations,
or has made a public statement to that effect with respect to its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets (including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity) or a custodian
appointed for it, or (iii) become the subject of a Bail-In Action; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, L/C Issuer
and each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.






-14-



--------------------------------------------------------------------------------





“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Subsidiary” means a Subsidiary of Equinix formed under the laws of the
United States or any state thereof.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based


-15-



--------------------------------------------------------------------------------





upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equinix” has the meaning specified in the introductory paragraph hereto.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Equinix or any Subsidiary thereof within the meaning
of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code
for purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.


-16-



--------------------------------------------------------------------------------





“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan:
(i)    in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing quotations of LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;
(ii)    in the case of a Eurocurrency Rate Loan denominated in Canadian Dollars,
the rate per annum equal to the Canadian Dealer Offered Rate, or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date with a term equivalent to such Interest Period;
(iii)    in the case of a Eurocurrency Rate Loan denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid Rate or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period; and
(iv)    in the case of a Eurocurrency Rate Loan denominated in Swedish Krona,
the rate per annum equal to the Stockholm Interbank Offered Rate, or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Stockholm,
Sweden time) on the Rate Determination Date with a term equivalent to such
Interest Period;
(v)    in the case of a Eurocurrency Rate Loan denominated in Hong Kong Dollars,
the rate per annum equal to the Hong Kong Interbank Offered Rate, or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m. (Hong Kong time)
on the Rate Determination Date with a term equivalent to such Interest Period;
(vi)    in the case of any other Eurocurrency Rate Loan denominated in a
Non-LIBOR Quoted Currency, the rate designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Appropriate Lenders pursuant to Section 1.06(a); and


-17-



--------------------------------------------------------------------------------





(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day;
provided that, (x) if the Eurocurrency Rate (including any LIBOR Successor Rate
or alternative rate of interest under Section 3.03(b)) shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement; (y) to the extent
a comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; and (z) to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of a notice from the Required
Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:
(A)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary,

(B)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(C)
syndicated credit facilities currently being executed, or that include language
similar to that contained in this definition, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes, and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.


-18-



--------------------------------------------------------------------------------





If no LIBOR Successor Rate has been determined and the circumstances under
clause (A) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender and (1) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (2) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, (x) in the case of any affected Eurocurrency Rate Loans
denominated in Dollars, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of, such Eurocurrency Rate Loans (to
the extent of the affected Eurocurrency Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (2)) in the amount
specified therein or (y) in the case of any affected Eurocurrency Rate Loans
denominated in Euro, Sterling, Yen or Swiss Franc, the provisions in Section
3.03(b) shall apply to such Eurocurrency Rate Loans.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.
“Eurocurrency Rate Revolving Loan” means a Revolving Loan that is a Eurocurrency
Rate Loan.
“Eurocurrency Rate Term Loan” means a Term Loan that is a Eurocurrency Rate
Loan.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Multiparty
Guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 10.19(k)
and any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Multiparty Guaranty of such Guarantor, or a
grant by such Guarantor of a security interest, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Multiparty
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any


-19-



--------------------------------------------------------------------------------





political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any withholding Taxes imposed pursuant to FATCA.
“Existing Administrative Agent” has the meaning specified in the definition of
“Existing Credit Agreement”.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 17, 2014 (as amended) among the Borrower, the subsidiary guarantors
party thereto, Bank of America, as administrative agent thereunder (in such
capacity, the “Existing Administrative Agent”), the L/C Issuer thereunder, and
the lenders party thereto.
“Existing Japanese Yen Loan” means the term loan facility provided under that
certain Term Loan Agreement dated as of September 30, 2016, by and among Equinix
Japan K.K., as borrower, the lenders from time to time party thereto and The
Bank of Tokyo-Mitsubishi UFJ, Ltd., as arranger and agent.
“Existing Letters of Credit” means, collectively, the Letters of Credit
identified on Schedule 1.01.
“Existing Loan Documents” means the “Loan Documents”, as such term is defined in
the Existing Credit Agreement.
“Existing Revolving Commitments” has the meaning specified in Section
2.16(g)(ii).
“Existing Revolving Loans” has the meaning specified in Section 2.16(g)(ii).
“Existing Revolving Maturity Date” has the meaning set forth in Section 2.16(a).
“Existing Term Loans” has the meaning set forth in Section 2.16(g)(i).
“Existing Term Maturity Date” has the meaning set forth in Section 2.16(a).
“Extended Revolving Commitments” has the meaning specified in Section
2.16(g)(ii).
“Extended Revolving Loans” has the meaning specified in Section 2.16(g)(ii).






-20-



--------------------------------------------------------------------------------





“Extended Term Loans” has the meaning specified in Section 2.16(g)(i).
“Extending Lender” means an Extending Revolving Lender or an Extending Term
Lender, as applicable.
“Extending Revolving Lender” has the meaning specified in Section 2.16(e)(i).
“Extending Term Lender” has the meaning specified in Section 2.16(e)(ii).
“Extension Amendment” means an amendment to this Agreement pursuant to which the
Revolving Maturity Date or the Term Maturity Date has been extended in
accordance with Section 2.16, which shall be consistent with the applicable
provisions of this Agreement and otherwise satisfactory to the parties thereto.
Each Extension Amendment shall be executed by the Administrative Agent, the L/C
Issuer (to the extent Section 10.01 would require the consent of the L/C Issuer
for the amendments effected in such Extension Amendment), the Loan Parties and
the applicable Extending Lenders. Any Extension Amendment may include conditions
for delivery of opinions of counsel and other documentation consistent with the
conditions in Sections 4.01 and/or 4.02 to the extent reasonably requested by
the Administrative Agent or the applicable Extending Lenders.
“Extension Date” means any date on which any Existing Term Loans or any Existing
Revolving Commitments are modified to extend the related Maturity Date in
accordance with Section 2.16 (with respect to Lenders under such Existing Term
Loans or any Existing Revolving Commitments that agree to such modification).
“Extension Request Notice” has the meaning specified in Section 2.16(a).
“Facility” means the Term Facility or the Revolving Facility, as the context may
require.
“Facility Fee” has the meaning specified in Section 2.08(a).
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any intergovernmental
agreement, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention among
governmental authorities and implementing subsections of the Code and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.


-21-



--------------------------------------------------------------------------------





“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.
“Fee Letter” means that certain letter agreement, dated December 12, 2017, among
the Borrower, the Administrative Agent and the Left Lead Arranger.
“Foreign Asset Sale” has the meaning specified in Section 2.04(c)(v).
“Foreign Lender” means, with respect to the Borrower, any Lender or L/C Issuer
that is organized under the Laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Foreign Subsidiary Holdco” means any Domestic Subsidiary substantially all of
whose assets consist (or any Domestic Subsidiary that is formed for the purpose
of holding assets that substantially consist) of Equity Interests or
Indebtedness of (a) one or more Foreign Subsidiaries or (b) other Foreign
Subsidiary Holdcos described in clause (a).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations other than L/C Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funds From Operations” means, with respect to any fiscal period, an amount
equal to the net income (or deficit) of Equinix and its Subsidiaries for that
period computed on a consolidated basis in accordance with GAAP, excluding gains
(or losses) from sales of property, plus depreciation and amortization and after
adjustments for unconsolidated partnerships and joint ventures; provided that
Funds From Operations shall exclude one-time or non-recurring charges and
impairment charges,


-22-



--------------------------------------------------------------------------------





charges from the early extinguishment of indebtedness and other non-cash
charges. Adjustments for unconsolidated partnerships and joint ventures will be
calculated to reflect Funds From Operations on the same basis. To the extent not
inconsistent with the foregoing, Funds From Operations shall be reported in
accordance with the NAREIT Policy Bulletin dated April 5, 2002, as amended,
restated, supplemented or otherwise modified from time to time.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) and
will include the Multiparty Guaranty set forth in Section 10.19, or (b) any Lien
on any assets of such Person securing any Indebtedness or other obligation of
any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guaranteed Cash Management Agreement” means any Cash Management Agreement
between any Loan Party and/or any of its Subsidiaries and any Cash Management
Bank.




-23-



--------------------------------------------------------------------------------





“Guaranteed Hedge Agreement” means any interest rate, currency, foreign
exchange, or commodity Swap Contract between any Loan Party and/or any of its
Subsidiaries and any Hedge Bank.
“Guaranteed Obligations” means (a) all Obligations, (b) all obligations arising
under Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements and
(c) all costs and expenses incurred in connection with enforcement and
collection of the foregoing, including the fees, charges and disbursements of
counsel, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Guaranteed Obligations shall exclude any
Excluded Swap Obligations.
“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
“Guaranteed Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.
“Guarantors” has the meaning specified in the introductory paragraph hereto, and
in addition, shall include, with respect to the payment and performance by each
Loan Party of its obligations under its Multiparty Guaranty with respect to all
Guaranteed Obligations, the Borrower.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract is a Lender or an Affiliate
of a Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a
party to a Swap Contract (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender); provided, in the case of a Guaranteed
Hedge Agreement with a Person who is no longer a Lender (or an Affiliate of a
Lender), such Person shall be considered a Hedge Bank only through the stated
termination date (without extension or renewal) of such Guaranteed Hedge
Agreement and provided further that for any of the foregoing to be included as a
“Guaranteed Hedge Agreement” on any date of determination by the Administrative
Agent, the applicable Hedge Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Guaranteed Party
Designation Notice to the Administrative Agent (it being understood that one
notice with respect to a specified ISDA Master Agreement may designate all
transactions thereunder as being “Guaranteed Hedge Agreements”, without the need
for separate notices for each individual transaction thereunder).




-24-



--------------------------------------------------------------------------------





“Hong Kong Dollars” or “HKD” means the lawful currency of the Hong Kong Special
Administrative Region of the People’s Republic of China.
“Hostile Acquisition” means an Acquisition of all or substantially all of the
Equity Interests of a Person through a tender offer or similar solicitation of
the owners of such Equity Interests which has not been approved (prior to the
consummation of such Acquisition) by the board of directors (or any other
applicable governing body) of such Person or by similar or other appropriate
action if such Person is not a corporation, or as to which, at the time of
consummation of such Acquisition, any such prior approval has been withdrawn.
“Increase Effective Date” has the meaning specified in Section 2.13(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) post-closing purchase price adjustments or earnout
obligations in connection with Permitted Acquisitions, in the case of this
clause (ii), until such obligations become a liability on the balance sheet of
such Person in accordance with GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Leases, obligations under build-to-suit leases and Synthetic
Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Indebtedness
is expressly made non-recourse to such Person. The amount of any net obligation
under any Swap Contract


-25-



--------------------------------------------------------------------------------





on any date shall be deemed to be the Swap Termination Value thereof as of such
date. The amount of any Capital Lease or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date. The amount of any build-to-suit lease obligation as of
any date shall be deemed to be the amount required to be reflected as a
liability on the balance sheet of the tenant under such build-to-suit lease
prepared in accordance with GAAP as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Intercompany Accounts” means those accounts receivable of each Loan Party where
the account debtor or obligor is a Subsidiary or Affiliate of such Loan Party.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan, the last Business Day of each
March, June, September and December and the applicable Maturity Date.
“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter (or, if consented to by all Appropriate Lenders pursuant
to the first proviso to Section 2.02(a), a shorter period, or nine or twelve
months thereafter), as selected by the Borrower in its Loan Notice; provided
that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
(ii)    any Interest Period pertaining to a Eurocurrency Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period pertaining to any Loan shall extend beyond the
applicable Maturity Date for such Loan.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities


-26-



--------------------------------------------------------------------------------





of another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered in accordance with the provisions of Section
6.13, or any other form approved by Administrative Agent.
“Joint Lead Arrangers” means the Left Lead Arranger, MUFG, J. P. Morgan
Securities LLC, and RBC Capital Markets in their capacities as joint lead
arrangers and joint bookrunners.
“JV Entity” means a non-wholly-owned Subsidiary or joint venture in which
Equinix or one or more of its Subsidiaries is a joint venturer with another
Person.
“JV Interest” means an Equity Interest in a JV Entity.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.


-27-



--------------------------------------------------------------------------------





“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means, individually and collectively, each of (a) Bank of America
in its capacity as issuer of Letters of Credit hereunder, (b) any other
Revolving Lender appointed by the Borrower (with the consent of such appointed
Lender) as an issuer of Letters of Credit hereunder, or (c) any successor of any
of the foregoing. At any time there is more than one L/C Issuer, any singular
references to the L/C Issuer shall mean any L/C Issuer, either L/C Issuer, each
L/C Issuer, the L/C Issuer that has issued the applicable Letter of Credit, or
both (or all) L/C Issuers, as the context may require.
“L/C Issuer Sublimit” means, (a) in the case of Bank of America, $250,000,000,
less such amounts as may be designated to other L/C Issuers pursuant to the
following clause (b) and (b) in the case of any other L/C Issuer, such amount as
may be designated to such other L/C Issuer (with the consent of such L/C Issuer)
(i) by the Administrative Agent in writing or (ii) at the request of the
Borrower in a writing delivered to the Administrative Agent, less such amounts
as may be designated to other L/C Issuers pursuant to this clause (b), in each
case, as such sublimits are set forth on Schedule 2.01 from time to time.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Left Lead Arranger” means Bank of America (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), in its capacity as left lead
arranger and joint book runner.
“Lender” has the meaning specified in the introductory paragraph hereto.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


-28-



--------------------------------------------------------------------------------





“Letter of Credit Expiration Date” means the day that is seven days prior to the
Revolving Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Report” means a certificate substantially the form of Exhibit
H or any other form approved by the Administrative Agent.
“Letter of Credit Sublimit” means an amount equal to $250,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in the definition of
Eurocurrency Rate.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of “Base Rate”
or “Interest Period”, the timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Term Loan.






-29-



--------------------------------------------------------------------------------





“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement, the Fee Letter, each Request for
Credit Extension, any guaranty of the Obligations by a Guarantor (including the
Multiparty Guaranty), each Joinder Agreement, any other joinder agreement
executed by any Loan Party in favor of the Administrative Agent, any Lender or
any Guaranteed Party with respect to any of the other Loan Documents, and any
and all other agreements, documents and instruments executed and/or delivered by
or on behalf of or in support of any Loan Party to Administrative Agent, any
Lender or any Guaranteed Party or their respective authorized designee
evidencing or otherwise relating to any of the Credit Extensions hereunder (but
specifically excluding any Guaranteed Hedge Agreement or any Guaranteed Cash
Management Agreement).
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.
“Loan Parties” means, (a) at all times prior to the Automatic Guaranty Release,
collectively, the Borrower and each Guarantor and (b) at all times thereafter,
the Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Domestic Subsidiary” means, as at any date of determination
(determined in accordance with GAAP), any Domestic Subsidiary or group of
Domestic Subsidiaries (other than Loan Parties or joint ventures) whose net
accounts receivable (after intercompany eliminations and excluding Real Property
Lease Accounts), individually or collectively (as the case may be), equal or
exceed 10.0% of all net accounts receivable of Equinix and its Domestic
Subsidiaries (after intercompany eliminations and excluding Real Property Lease
Accounts) as of the end of the most recently completed fiscal quarter of
Equinix.
“Material Subsidiary” means, as at any date of determination (determined in
accordance with GAAP), any Subsidiary or group of Subsidiaries of Equinix (other
than Loan Parties) (a) whose total assets, individually or collectively (as the
case may be), equal or exceed 20.0% of the consolidated total assets (after
intercompany eliminations) of Equinix and its Subsidiaries as of the end of the
most recently completed fiscal quarter of Equinix, or (b) whose revenue,
individually or collectively (as the case may


-30-



--------------------------------------------------------------------------------





be), for the Measurement Period most recently ended equals or exceeds 10.0% of
the consolidated revenue (after intercompany eliminations) of Equinix and its
Subsidiaries for such Measurement Period.
“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date, as
the context requires.
“Maximum Incremental Facilities Amount” means the sum of:
(a)    the Alternative Currency Equivalent of $400,000,000 in Yen, solely for
purposes of refinancing the Existing Japanese Yen Loan, plus
(b)    $1,000,000,000, plus
(c)    the result of (i) any voluntary prepayments of the Loans (in the case of
any prepayment of Revolving Loans, solely to the extent such prepayment is
accompanied by a permanent reduction in the Aggregate Revolving Commitments in
an amount equal to such prepayment) made on or prior to such date (it being
understood that any such voluntary prepayment financed with the proceeds of
incurrences of Indebtedness shall not be included in the calculation of the
amount under this clause (c)(i)), minus (ii) the aggregate principal amount of
all increases to the Aggregate Commitments outstanding as of such date and
(without duplication) the aggregate principal amount of all Loans outstanding as
of such date made pursuant to an increase in the Aggregate Commitments. For
purposes of the foregoing, increases in the Aggregate Commitments (other than
pursuant to clause (a)) shall first be incurred under clause (c) and then under
clause (b).
“Measurement Period” means, at any date of determination, the rolling two most
recently completed fiscal quarters of Equinix, annualized.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiparty Guaranty” means, collectively, the guaranty made by the Guarantors
in favor of the Guaranteed Parties under Section 10.19.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Cash Proceeds” means (a) with respect to any Asset Sale by the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and cash
equivalents received in connection with such transaction (including any cash or
cash equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
the Borrower or


-31-



--------------------------------------------------------------------------------





such Subsidiary in connection with such transaction, (C) transfer and similar
taxes incurred by the Borrower or such Subsidiary in connection with such
transaction and income taxes reasonably estimated to be actually payable within
two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds, (D) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds of
such Asset Sale) and (E) in the case of any Asset Sale by a Subsidiary that is
not directly or indirectly wholly-owned (other than directors qualifying shares)
by the Borrower, the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this subclause (E)) attributable to minority
interests and not available for distribution as a result thereof to or for the
account of the Borrower or by a Restricted Subsidiary that is directly or
indirectly wholly-owned (other than directors qualifying shares) by the
Borrower; and (b) with respect to the incurrence or issuance of any Indebtedness
by the Borrower or any of its Restricted Subsidiaries, the excess of (i) the sum
of the cash and cash equivalents received in connection with such transaction
over (ii) the underwriting discounts and commissions, original issue discounts,
fees and other reasonable and customary out-of-pocket expenses, incurred by the
Borrower or such Restricted Subsidiary in connection therewith and not netted
out of cash and cash equivalents received as described in clause (i).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning set forth in Section 2.16(b).
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” means a Term Note or a Revolving Note, as the context may require.
“Notice Date” has the meaning set forth in Section 2.16(b).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that Obligations of a Loan
Party shall exclude any Excluded Swap Obligations with respect to such Loan
Party.






-32-



--------------------------------------------------------------------------------





“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Optional Prepayment Notice” has the meaning specified in Section 2.04(a).
“Optional Termination/Reduction Notice” has the meaning specified in Section
2.05(a).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.


-33-



--------------------------------------------------------------------------------





“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means any Acquisition by Equinix or any of its
Subsidiaries, provided that: (a) such Investment is not a Hostile Acquisition;
and (b) after giving pro forma effect to the consummation of such Acquisition,
(i) the Loan Parties shall be in compliance with each of the financial covenants
set forth in Section 7.11, and (ii) no Default or Event of Default shall have
occurred and be continuing or would result therefrom.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.






-34-



--------------------------------------------------------------------------------





“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, at the
time the Multiparty Guaranty or grant of the relevant security interest becomes
effective with respect to such Swap Obligation, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Determination Date” means, with respect to any Interest Period, two (2)
Business Days prior to the commencement of such Interest Period (or such other
day as is generally treated as the rate fixing day by market practice in the
relevant interbank market, as determined by the Administrative Agent; provided
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent).
“Ratings Agency” means each of S&P or Moody’s.
“Real Property Lease Accounts” means those accounts receivable of each Loan
Party arising from the lease or rental of real property by such Loan Party to
the extent such accounts receivable comprise collateral for a third party real
property lender.
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Refinanced Term Loans” has the meaning specified in Section 2.17(a).
“Refinancing Amendment” means an amendment to this Agreement pursuant to which
any Refinancing Term Loans and/or Replacement Revolving Commitments have been
provided for in accordance with Section 2.17, which shall be consistent with the
applicable provisions of this Agreement and otherwise satisfactory to the
parties thereto. Each Refinancing Amendment shall be executed by the
Administrative Agent, the L/C Issuer (to the extent Section 10.01 would require
the consent of the L/C Issuer for the amendments effected in such Refinancing
Amendment), the Loan Parties and the applicable Credit Agreement Refinancing
Facility Lenders. Any Refinancing Amendment may include conditions for delivery
of opinions of counsel and other documentation consistent with the conditions in
Sections 4.01 and/or 4.02 to the extent reasonably requested by the
Administrative Agent or the applicable Credit Agreement Refinancing Facility
Lenders.
“Refinancing Term Loans” means one or more new Classes of Term Loans that result
from a Refinancing Amendment in accordance with Section 2.17.
“Register” has the meaning specified in Section 10.06(c).
“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Code.




-35-



--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Replaced Revolving Commitments” has the meaning specified in Section 2.17(a).
“Replacement Revolving Commitments” means one or more new Classes of Revolving
Commitments established pursuant to a Refinancing Amendment in accordance with
Section 2.17.
“Replacement Revolving Lender” means a Revolving Lender with a Replacement
Revolving Commitment or an outstanding Replacement Revolving Loan.
“Replacement Revolving Loans” means Revolving Loans made pursuant to Replacement
Revolving Commitments.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.
“Required Lenders” means, as of any date of determination, at least two Lenders
holding more than 50.00% of the sum of the Aggregate Commitments under the
Revolving Facility and the Outstanding Amount of all Term Loans or, if the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02, at
least two Lenders holding in the aggregate more than 50.00% of the Total
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations being deemed “held” by
such Lender for purposes of this definition). The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that the amount of any Unreimbursed Amounts that such Defaulting
Lender has failed to fund that have not been reallocated to and funded by
another Lender shall be deemed to be held by the Lender that is the L/C Issuer
in making such determination.
“Required Revolving Lenders” means, as of any date of determination, at least
two Revolving Lenders holding more than 50.00% of the sum of the (a) Total
Revolving Outstandings (with the aggregate amount of each Revolving Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Lender for purposes of this definition) and
(b) aggregate unused Revolving Commitments; provided that the unused Revolving
Commitment of, and the portion of the Total Revolving Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Lenders.
“Required Term Lenders” means, as of any date of determination, at least two
Term Lenders holding more than 50.00% of the Outstanding Amount of the Term
Loans; provided that the Term Loans held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Term Lenders.


-36-



--------------------------------------------------------------------------------





“Responsible Officer” means the chief executive officer, chief financial
officer, treasurer or vice president-tax and treasury of a Loan Party, and
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
“Revaluation Date” means (a) with respect to any Eurocurrency Rate Loan, each of
the following: (i) each date of a Borrowing of such Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of such
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall reasonably require; and (b) with respect
to any Letter of Credit, each of the following: (i) each date of issuance of a
Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the L/C Issuer under any Letter of Credit denominated in an
Alternative Currency and (iv) such additional dates as the Administrative Agent
or the L/C Issuer shall determine or the Required Lenders shall reasonably
require (including, without limitation, any date of determination of the Total
Outstandings and the Outstanding Amount of L/C Obligations).
“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type, in the same currency and, in the case of Eurocurrency
Rate Revolving Loans, having the same Interest Period made by each of the
Revolving Lenders pursuant to Section 2.01.
“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Revolving Loans to the Borrower pursuant to Section 2.01, and (b) purchase
participations in L/C Obligations, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.


-37-



--------------------------------------------------------------------------------





“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate Outstanding Amount at such time of its Revolving Loans and the
aggregate Outstanding Amount of such Lender’s participation in L/C Obligations
at such time.
“Revolving Facility” means the credit facility consisting of the Revolving
Commitments and outstanding Revolving Loans and L/C Obligations.
“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.
“Revolving Loan” has the meaning specified in Section 2.01.
“Revolving Maturity Date” means (a) December 12, 2022 and (b) if such maturity
date is extended pursuant to Section 2.16, solely as to each Revolving Lender
agreeing to extend such maturity date, such extended maturity date as determined
pursuant to such Section; provided, however, that if such date is not a Business
Day, the Revolving Maturity Date shall be the immediately preceding Business
Day.
“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit B.
“Sale-Leaseback Transaction” means, with respect to any Person, the sale of
property owned by such Person (the “S-L Seller”) to another Person (the “S-L
Buyer”), together with the substantially concurrent leasing of such property by
the S-L Buyer to the S-L Seller.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanction(s)” means any sanction or embargo imposed, administered or enforced by
the United States Government (including without limitation, OFAC), the European
Union or Her Majesty’s Treasury.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“SEK Term Borrowing” means a borrowing consisting of simultaneous SEK Term Loans
of the same Type, in Swedish Krona, and having the same Interest Period made by
each of the applicable Term Lenders on the Closing Date.






-38-



--------------------------------------------------------------------------------





“SEK Term Commitment” means, as to each applicable Term Lender, its obligation
to make SEK Term Loans to the Borrower pursuant to Section 2.01, in an aggregate
principal amount at any one time outstanding not to exceed the Swedish Krona
amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“SEK Term Loan” means the term loans advanced by the applicable Term Lenders to
the Borrower in Swedish Krona on the Closing Date in the aggregate amount of SEK
2,800,000,000.
“SEK Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing the SEK Term Loan made by such Term Lender, substantially in
the form of Exhibit C-1.
“Senior Notes Indentures” means, collectively, the Indentures (together with any
Supplemental Indentures thereto) entered into by Equinix in connection with the
Senior Unsecured Notes.
“Senior Unsecured Notes” means, collectively, (a) the 5.375% Senior Notes Due
2022, (b) the 5.375% Senior Notes Due 2023, (c) the 5.750% Senior Notes Due
2025, (d) the 2.875% Senior Notes Due 2025, (e) the 5.875% Senior Notes Due
2026, (f) the 5.375% Senior Notes due 2027, (g) the 2.875% Senior Notes due
2026, (h) any other senior unsecured notes issued by Equinix and not otherwise
prohibited hereunder, and (i) any refinancings or replacements thereof.
“Singapore Dollars” or “SGD” means the lawful currency of the Republic of
Singapore.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19(k)).
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.








-39-



--------------------------------------------------------------------------------





“S&P” means S&P Global Ratings, a division of S&P Global, Inc. and any successor
thereto.
“Sterling”, “GBP” and “£” mean the lawful currency of the United Kingdom.
“Sterling Term Borrowing” means a borrowing consisting of simultaneous Sterling
Term Loans of the same Type, in Sterling, and having the same Interest Period
made by each of the applicable Term Lenders on the Closing Date.
“Sterling Term Commitment” means, as to each applicable Term Lender, its
obligation to make Sterling Term Loans to the Borrower pursuant to Section 2.01,
in an aggregate principal amount at any one time outstanding not to exceed the
Sterling amount set forth opposite such Lender’s name on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.
“Sterling Term Loan” means the term loans advanced by the applicable Term
Lenders to the Borrower in Sterling on the Closing Date in the aggregate amount
of £500,000,000.
“Sterling Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing the Sterling Term Loan made by such Term Lender,
substantially in the form of Exhibit C-2.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Equinix.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.




-40-



--------------------------------------------------------------------------------





“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swedish Krona” or “SEK” means the lawful currency of the Kingdom of Sweden.
“Swiss Francs” or “CHF” means the lawful currency of the Swiss Confederation.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system, which utilizes a single shared platform and which was
launched on November 19, 2007.
“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), and other similar assessments, fees
or other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term Borrowing” means a SEK Term Borrowing or a Sterling Term Borrowing, as
applicable.
“Term Commitments” means the SEK Term Commitments and the Sterling Term
Commitments.
“Term Facility” means, at any time, the aggregate principal amount of the Term
Loans of all Term Lenders outstanding at such time.
“Term Lender” means any Lender that holds Term Loans.
“Term Loan” means a SEK Term Loan or a Sterling Term Loan, as applicable.


-41-



--------------------------------------------------------------------------------





“Term Maturity Date” means (a) December 12, 2022 and (b) if such maturity date
is extended pursuant to Section 2.16, solely as to each Term Lender agreeing to
extend such maturity date, such extended maturity date as determined pursuant to
such Section; provided, however, that if such date is not a Business Day, the
Term Maturity Date shall be the immediately preceding Business Day.
“Term Note” means a SEK Term Note or a Sterling Term Note, as applicable.
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments, the outstanding Term Loans and Revolving Credit Exposure of
such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and L/C Obligations.
“Transfer” has the meaning specified in Section 7.05.
“Type” means with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as
such on Schedule 6.14 hereto as of the Closing Date, or after the Closing Date
pursuant to Section 6.14.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).
“Weighted Average Life to Maturity” means, on any date and with respect to the
aggregate amount of the applicable Term Loans, an amount equal to (a) the
scheduled repayments of such Term Loans to be made after such date, multiplied
by the number of days from such date to the respective dates of such scheduled
repayments divided by (b) the aggregate principal amount of such Term Loans.
“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (a)
director’s qualifying shares and (b) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.
“Withholding Agent” means any Loan Party and the Administrative Agent.


-42-



--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.
1.02.    Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03.    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial statements, financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any


-43-



--------------------------------------------------------------------------------





covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower, their Subsidiaries or any Loan Party pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
1.05.    Exchange Rates; Currency Equivalents. (1) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and L/C Obligations denominated in Alternative Currencies. Such Spot
Rates shall become effective as of such Revaluation Date and shall be the Spot
Rates employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.
(a)    Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a Commitment or
a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.
(b)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.




-44-



--------------------------------------------------------------------------------





1.06.    Additional Alternative Currencies.
(a)    The Borrower may from time to time request that Eurocurrency Rate
Revolving Loans be made and/or Letters of Credit be issued in a currency other
than those specifically listed in the definition of “Alternative Currency;”
provided that such requested currency is a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars.
In the case of any such request with respect to the making of Eurocurrency Rate
Revolving Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Lenders; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the L/C Issuer.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Revolving Loans, the Administrative Agent shall promptly
notify each Revolving Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuer thereof. Each Revolving Lender (in the case of any such request
pertaining to Eurocurrency Rate Revolving Loans) or the L/C Issuer (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., five Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Revolving Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.
(c)    Any failure by a Revolving Lender or the L/C Issuer, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the L/C Issuer, as
the case may be, to permit Eurocurrency Rate Revolving Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Revolving Lenders consent to making Eurocurrency Rate
Revolving Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Borrowings of
Eurocurrency Rate Revolving Loans; and if the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Borrower.
1.07.    Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such


-45-



--------------------------------------------------------------------------------





expressed basis shall be replaced by such convention or practice with effect
from the date on which such member state adopts the Euro as its lawful currency;
provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08.    Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Pacific time (daylight or standard, as
applicable).
1.09.    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01.    Loans.
(a)    The Term Loans.
(i)    Subject to the terms and conditions set forth herein, each Term Lender
with a SEK Term Commitment severally agrees to make a SEK Term Loan to the
Borrower, in Swedish Krona, on the Closing Date, in an amount not to exceed such
Term Lender’s Applicable Percentage of the aggregate amount of the SEK Term
Commitments at such time. The SEK Term Borrowing shall consist of SEK Term Loans
made simultaneously by the applicable Term Lenders in accordance with their
respective Applicable Percentages of the aggregate amount of the SEK Term
Commitments at such time. Amounts borrowed under this Section 2.01(a)(i) and
repaid or prepaid may not be reborrowed. All SEK Term Loans shall be
Eurocurrency Rate Loans, as further provided herein.




-46-



--------------------------------------------------------------------------------





(ii)    Subject to the terms and conditions set forth herein, each Term Lender
with a Sterling Term Commitment severally agrees to make a Sterling Term Loan to
the Borrower, in Sterling, on the Closing Date, in an amount not to exceed such
Term Lender’s Applicable Percentage of the aggregate amount of the Sterling Term
Commitments at such time. The Sterling Term Borrowing shall consist of Sterling
Term Loans made simultaneously by the applicable Term Lenders in accordance with
their respective Applicable Percentages of the aggregate amount of the Sterling
Term Commitments at such time. Amounts borrowed under this Section 2.01(a)(ii)
and repaid or prepaid may not be reborrowed. All Sterling Term Loans shall be
Eurocurrency Rate Loans, as further provided herein.
(b)    The Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make revolving loans (each
such loan, a “Revolving Loan”) to the Borrower in Dollars or in one or more
Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Outstanding Amount of the Revolving Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations shall not
exceed such Lender’s Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(b), prepay under Section 2.04, and
reborrow under this Section 2.01(b). Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (or in the case of clause (iii) below, not later than 10:00 a.m.):
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
(iii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurocurrency Rate Loans having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. (x) four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency Rate Loans denominated in Dollars, or (y) five Business Days (or
six Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Appropriate Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them. In
the case of a request for an Interest


-47-



--------------------------------------------------------------------------------





Period other than one, two, three or six months in duration, not later than
11:00 a.m. (A) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(B) four Business Days (or five Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Appropriate Lenders (and, if any of the Lenders objects to the requested
duration of such Interest Period, the duration of the Interest Period for such
Borrowing shall be one, two, three or six months, as specified by the Borrower
in the applicable Loan Notice as the desired alternative to the requested
duration of such Interest Period (or one month, if no desired alternative is
specified by the Borrower in the applicable Loan Notice)). Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Section 2.03(c), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Loan Notice (whether telephonic or written) shall
specify (1) the applicable Facility, (2) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (3) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (4) the
principal amount of Loans to be borrowed, converted or continued, (5) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (6) if
applicable, the duration of the Interest Period with respect thereto and (7) the
currency of such Loans to be borrowed. If the Borrower fails to specify a
currency in a Loan Notice requesting a Borrowing, then the Loans so requested
shall be made in Dollars. If the Borrower fails to specify a Type of Loan in a
Loan Notice, then the applicable Loans shall be made as Base Rate Loans in
Dollars. If the Borrower fails to give a timely Loan Notice requesting a
continuation or conversion of Eurocurrency Rate Loans, such Eurocurrency Rate
Loans shall be automatically continued for an Interest Period of one month. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid or repaid in the original
currency of such Loan, and, in the case of Revolving Loans only, may thereafter
be reborrowed in the other currency.
(b)    Following receipt of a Loan Notice for a Facility, the Administrative
Agent shall promptly notify each Appropriate Lender of the amount (and currency)
of its Applicable Percentage of the applicable Term Loan or Revolving Loans, and
if no timely Loan Notice of a continuation of Eurocurrency Rate Loans is
provided by the Borrower, the Administrative Agent shall notify each Appropriate
Lender of the details of any automatic continuation of such Eurocurrency Rate
Loans, in each case as described in the preceding subsection. In the case of a
Borrowing, each Appropriate Lender shall make the amount of its applicable Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m., in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan denominated in an
Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the


-48-



--------------------------------------------------------------------------------





Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Revolving
Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, or (i) in the case of Loans in Dollars, converted to or continued
as Eurocurrency Rate Loans without the consent of the Required Lenders or (ii)
in the case of Loans in Alternative Currencies, converted or continued as
Eurocurrency Rate Loans with an Interest Period of more than one month if the
Required Lenders so notify the Borrower. During the existence of a Default, any
Loans that are continued or converted to Eurocurrency Rate Loans as provided in
this clause (c), unless the Required Lenders shall otherwise consent, shall have
a one month Interest Period.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Appropriate Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.
(e)    After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than ten Interest Periods in effect in respect of
the Term Facility. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than ten Interest
Periods in effect in respect of the Revolving Facility.
2.03.    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b) below, and (2) to honor drawings under the Letters of Credit; and (B)
the Revolving Lenders severally agree to participate in Letters of Credit issued
for the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (x) the Outstanding Amount of the Revolving
Loans of


-49-



--------------------------------------------------------------------------------





any Revolving Lender, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, shall not exceed such Revolving
Lender’s Revolving Commitment, and (y) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Notwithstanding the foregoing or anything to the contrary contained herein, no
L/C Issuer shall be obligated to issue, amend or extend any Letter of Credit if,
immediately after giving effect thereto, the outstanding L/C Obligations in
respect of all Letters of Credit issued by such L/C Issuer would exceed such
Person’s L/C Issuer Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Lenders have approved
such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;






-50-



--------------------------------------------------------------------------------





(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $25,000,
in the case of a standby Letter of Credit;
(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    any Revolving Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and the L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included the L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuer.






-51-



--------------------------------------------------------------------------------





(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the L/C Issuer, by personal delivery or by any other means acceptable to the
L/C Issuer. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or its applicable
Subsidiary, as the case may be, or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable Percentage times the amount of such Letter of Credit.


-52-



--------------------------------------------------------------------------------





(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Lenders shall be deemed to have authorized (but
may not require) the L/C Issuer to permit the extension of such Letter of Credit
at any time; provided, however, that the L/C Issuer shall not permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Revolving
Lender, or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension or (C) the expiry date of such extended
Letter of Credit would be later than the Letter of Credit Expiration Date, and
the Borrower has not Cash Collateralized the Outstanding Amount of the L/C
Obligations as of such extension date in respect of such Letter of Credit.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; provided,
however, that in the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the L/C Issuer in Dollars, and the L/C
Issuer shall notify the Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Borrowing of Base


-53-



--------------------------------------------------------------------------------





Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Revolving Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Revolving Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
(v)    Each Revolving Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Revolving Loan Notice).
No such making of an L/C Advance shall relieve or otherwise


-54-



--------------------------------------------------------------------------------





impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in Dollars and in the same
funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:




-55-



--------------------------------------------------------------------------------





(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under, such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary thereof.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


-56-



--------------------------------------------------------------------------------





(f)    Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other agreement.
None of the L/C Issuer, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of the L/C Issuer
shall be liable or responsible for any of the matters described in clauses (i)
through (viii) of Section 2.03(e); provided, however, that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit. Notwithstanding the foregoing, the L/C Issuer
shall not be responsible to the Borrower for, and the L/C Issuer’s rights and
remedies against the Borrower shall not be impaired by, any action or inaction
of the L/C Issuer required or permitted under any law, order, or practice that
is required or permitted to be applied to any Letter of Credit or this
Agreement, including the Law or any order of a jurisdiction where the L/C Issuer
or the beneficiary is located, the practice stated in the ISP, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.


-57-



--------------------------------------------------------------------------------





(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee in Dollars (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Margin times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum extent permitted by applicable Law, to the
other Revolving Lenders in accordance with the upward adjustments in their
respective Applicable Percentages allocable to such Letter of Credit pursuant to
Section 2.15(a)(iv), with the balance of such fee, if any, payable to the L/C
Issuer for its own account. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. Letter of Credit Fees shall
be (i) due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Margin during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee in Dollars with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter or in any other agreement between the Borrower
and the L/C Issuer, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the last Business Day of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Borrower shall pay directly to the L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the


-58-



--------------------------------------------------------------------------------





account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.
(l)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer (other than Bank of America) shall,
in addition to its notification obligations set forth elsewhere in this Section,
provide the Administrative Agent a Letter of Credit Report, as set forth below:
(i)    on any Business Day, such other information as the Administrative Agent
shall reasonably request as to the Letters of Credit issued by such L/C Issuer;
and
(ii)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.
2.04.    Prepayments.
(a)    Optional Prepayments of Revolving Loans. The Borrower may, upon written
notice (or telephonic notice promptly confirmed in writing) (together with any
prepayment notice given with respect to Term Loans under Section 2.04(b), each,
an “Optional Prepayment Notice”) to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans in whole or in part without
premium or penalty; provided that (i) such Optional Prepayment Notice must be in
a form acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Revolving Loans and (B) on the date
of prepayment of Base Rate Revolving Loans; (ii) any prepayment of Eurocurrency
Rate Revolving Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Revolving Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such Optional Prepayment Notice shall
specify the date and amount of such prepayment and the Type(s) of Revolving
Loans to be prepaid and, if Eurocurrency Rate Revolving Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Revolving Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. Each Optional
Prepayment Notice given under this Section 2.04(a) shall be irrevocable;
provided, however, that any such Optional Prepayment Notice may state that such
Optional Prepayment Notice is conditioned upon the effectiveness of other credit
facilities or acquisitions or the receipt of net proceeds from the issuance of
Equity Interests or incurrence of Indebtedness by the Borrower, in which case,
such Optional Prepayment Notice may be revoked by the Borrower giving written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent on or prior to the date for prepayment specified in such
Optional Prepayment Notice if such condition is not satisfied (and for the
avoidance of doubt, the Borrower shall remain obligated pursuant to the terms of
this Agreement for any cost, expense or loss (including those arising under
Sections 3.05 and 10.04) incurred by the Administrative Agent, any


-59-



--------------------------------------------------------------------------------





Lender, L/C Issuer or other Person in connection with any Optional Prepayment
Notice or revocation thereof). If an Optional Prepayment Notice is given and has
not been revoked by the Borrower in accordance with the proviso to the
immediately preceding sentence, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the Revolving Loans of the Lenders in
accordance with their respective Applicable Percentages.
(b)    Optional Prepayments of Term Loans. The Borrower shall have the right at
any time to prepay the Term Loans on or before the applicable Maturity Date as a
whole, or in part, by providing an Optional Prepayment Notice not less than
three (3) Business Days prior written notice to the Administrative Agent,
without premium or penalty, provided that, subject to compliance with Section
3.05, (a) each partial prepayment shall be in principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof, and (b) each partial
prepayment shall be allocated among the Appropriate Lenders in accordance with
such Lender’s Applicable Percentage of the applicable Term Loans. Each such
Optional Prepayment Notice shall specify the date and amount of such prepayment
and the Type(s) of Term Loans to be prepaid and, if Eurocurrency Rate Term Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Appropriate Lender of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. Each Optional Prepayment Notice given under this Section 2.04(b)
shall be irrevocable; provided, however, that any such Optional Prepayment
Notice may state that such Optional Prepayment Notice is conditioned upon the
effectiveness of other credit facilities or acquisitions or the receipt of net
proceeds from the issuance of Equity Interests or incurrence of Indebtedness by
the Borrower, in which case, such Optional Prepayment Notice may be revoked by
the Borrower giving written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent on or prior to the date for prepayment
specified in such Optional Prepayment Notice if such condition is not satisfied
(and for the avoidance of doubt, the Borrower shall remain obligated pursuant to
the terms of this Agreement for any cost, expense or loss (including those
arising under Sections 3.05 and 10.04) incurred by the Administrative Agent, any
Lender or other Person in connection with any Optional Prepayment Notice or
revocation thereof). If an Optional Prepayment Notice is given and has not been
revoked by the Borrower in accordance with the proviso to the immediately
preceding sentence, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of principal of the Term Loans hereunder shall include
all interest accrued to the date of prepayment and shall be applied against the
scheduled installments of principal due on the applicable Term Loans as directed
by the Borrower in the Optional Prepayment Notice. No amount repaid with respect
to the Term Loans may be reborrowed.
(c)    Mandatory Prepayments.
(i)    If for any reason the (A) Total Revolving Outstandings at any time exceed
the Aggregate Revolving Commitments then in effect or (B) the L/C Obligations at
any time exceed any applicable L/C Issuer Sublimit then in effect or the Letter
of Credit Sublimit then in effect (as applicable), the Borrower shall
immediately prepay Revolving Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided,


-60-



--------------------------------------------------------------------------------





however, that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.04(c)(i) unless after the prepayment in
full of the Revolving Loans the Total Revolving Outstandings exceeds the
Aggregate Revolving Commitments then in effect.
(ii)    Upon the consummation of any Asset Sale that results in the realization
by such the Borrower or any of its Subsidiaries of Net Cash Proceeds in excess
of $100,000,000 in any fiscal year, the Borrower shall prepay an aggregate
principal amount of Term Loans equal to 100% of such excess Net Cash Proceeds
immediately upon receipt thereof by such Person (such prepayments to be applied
as set forth in clause (iv) below); provided however, that, with respect to any
Net Cash Proceeds realized pursuant to an Asset Sale, at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of such Asset Sale), and so long as no Default shall have occurred and
be continuing, in lieu of the Borrower prepaying the Term Loans, the Borrower or
any Subsidiary (or any Restricted Subsidiary, if the assets sold pursuant to
such Asset Sale were assets of the Borrower or a Restricted Subsidiary) may
reinvest an amount equal to all or any portion of such excess Net Cash Proceeds
in properties and assets (including Equity Interests) that replace the
properties and assets that were the subject of such Asset Sale or in properties
and assets that will be used in the business of the Borrower and its
Subsidiaries in compliance with Section 7.07 so long as within 360 days after
the receipt of such excess Net Cash Proceeds such reinvestment shall have been
consummated or the Borrower or such Subsidiary shall have entered into a
definitive agreement for such reinvestment within such 360 day period and
subsequently makes such reinvestment within 180 days thereafter (in either case
as certified by the Borrower in writing to the Administrative Agent); and
provided further, however, that the amount of any such excess Net Cash Proceeds
not subject to such definitive agreement or so reinvested shall be immediately
applied to the prepayment of the Term Loans as set forth in this Section
2.04(c)(ii).
(iii)    Upon the incurrence or issuance by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.03), the Borrower shall
prepay an aggregate principal amount of the Term Loans equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Restricted Subsidiary (such prepayments to be applied as set
forth in clause (iv) below).
(iv)    Prepayments of the Term Loans made pursuant to Section 2.04(c)(ii) or
(iii) above shall be applied to the remaining principal repayment installments
thereof under Section 2.06(b) on a pro rata basis.
(v)    Notwithstanding any other provisions of this Section 2.04(c), (A) to the
extent that the repatriation to the United States of any or all of the Net Cash
Proceeds of any Asset Sale by a Foreign Subsidiary (“Foreign Asset Sale”) would
be (x) prohibited or delayed by applicable local law or (y) restricted by
applicable material Organization Documents, an amount equal to the Net Cash
Proceeds that would be so affected were the Borrower to attempt to repatriate
such cash will not be required to be applied to repay Term Loans at the times
provided in this Section 2.04(c) so long, but only so long, as the applicable
local law or applicable material Organization Documents would not otherwise
permit repatriation to the United States (and the


-61-



--------------------------------------------------------------------------------





Borrower hereby agrees to use all commercially reasonable efforts to overcome or
eliminate any such restrictions on repatriation even if the Borrower does not
intend to actually repatriate such cash, so that an amount equal to the full
amount of such Net Cash Proceeds will otherwise be subject to repayment under
this Section 2.04(c)), and if within one (1) year following the date on which
the respective prepayment would otherwise have been required such repatriation
of any of such affected Net Cash Proceeds is permissible under the applicable
local law or applicable material Organization Documents, even if such cash is
not actually repatriated at such time, an amount equal to the amount of the Net
Cash Proceeds will be promptly (and in any event not later than five (5)
Business Days) applied (net of an amount equal to the additional taxes of the
Borrower, its Subsidiaries and the direct and indirect holders of Equity
Interests in the Borrower that would be payable or reserved against and any
additional costs that would be incurred as a result of a repatriation, whether
or not a repatriation actually occurs) by the Borrower to the repayment of the
Term Loans pursuant to this Section 2.04(c) and (B) to the extent that the
Borrower has determined in good faith that repatriation of any of or all the Net
Cash Proceeds of any Foreign Asset Sale would have material adverse tax
consequences with respect to such Net Cash Proceeds, an amount equal to such Net
Cash Proceeds that would be so affected will not be subject to prepayment under
this Section 2.04(c); provided that in the case of each of subclauses (A) and
(B), nonpayment prior to the time such amounts must be repatriated shall not
constitute an Event of Default (and such amounts shall be available (1) first,
to repay local foreign indebtedness owing to third parties, if any, and (2)
thereafter, for working capital purposes of the Borrower and its Subsidiaries,
in each case, subject to the prepayment provisions in this Section 2.04(c)).
(vi)    For the avoidance of doubt, nothing in this Section 2.04(c) shall
require the Borrower to cause any amounts to be repatriated to the United States
(whether or not such amounts are used in or excluded from the determination of
the amount of any mandatory prepayments hereunder).
2.05.    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon written notice (or telephonic notice
promptly confirmed in writing) (an “Optional Termination/Reduction Notice”) to
the Administrative Agent, terminate the Aggregate Revolving Commitments, or from
time to time permanently reduce the Aggregate Revolving Commitments; provided
that (i) any such Optional Termination/Reduction Notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments, and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
exceeds the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess. Each
Optional Termination/Reduction Notice shall be irrevocable; provided, however,
that any such Optional Termination/Reduction Notice may state that such Optional
Termination/Reduction Notice is conditioned upon the effectiveness of other
credit facilities or acquisitions or the receipt of net proceeds


-62-



--------------------------------------------------------------------------------





from the issuance of Equity Interests or incurrence of Indebtedness by the
Borrower, in which case, such Optional Termination/Reduction Notice may be
revoked by the Borrower giving written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent on or prior to the date for
prepayment specified in such Optional Termination/Reduction Notice if such
condition is not satisfied (and for the avoidance of doubt, the Borrower shall
remain obligated pursuant to the terms of this Agreement for any cost, expense
or loss (including those arising under Section 10.04) incurred by the
Administrative Agent, any Lender, L/C Issuer or other Person in connection with
any Optional Termination/Reduction Notice or revocation thereof). The
Administrative Agent will promptly notify the Revolving Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Revolving Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination.
(b)    Mandatory. The aggregate Term Commitments shall be automatically and
permanently reduced to zero upon the making of the Term Loans.
2.06.    Repayment of Loans.
(a)    The Borrower shall repay to the Revolving Lenders on the Revolving
Maturity Date the aggregate principal amount of Revolving Loans outstanding on
such date.
(b)    The Borrower shall repay the Term Loans in equal quarterly installments,
on the last Business Day of each March, June, September and December (commencing
on June 30, 2018), each such installment in the amount of 1.25% of the
respective Term Borrowing on the Closing Date (which amounts shall be reduced as
a result of the application of prepayments in accordance with the order set
forth in Section 2.04(b) or 2.04(c), as applicable). The Borrower shall repay to
the Term Lenders, on the Term Maturity Date, the remaining principal amount of
Term Loans outstanding on such date.
2.07.    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Revolving Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Margin; (ii) each Base Rate
Revolving Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin; and (iii) each Eurocurrency Rate Term Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the Eurocurrency Rate for such Interest
Period plus the Applicable Margin.








-63-



--------------------------------------------------------------------------------





(b)    (1)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(i)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(ii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.08.    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
facility fee (the “Facility Fee”) in Dollars equal to the Applicable Margin
times the actual daily amount of the Aggregate Revolving Commitments, regardless
of usage (or, if the Aggregate Revolving Commitments have terminated, of the
Total Revolving Outstandings). The Facility Fee shall accrue at all times until
the Facility Termination Date, and shall be due and payable quarterly (and at
maturity) in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date.
The Facility Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
(b)    Lender Fees. The Borrower shall pay to the Lenders fees in the amounts
and at the times specified in the Fee Letter. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.
(c)    Other Fees. The Borrower shall pay to the Administrative Agent or the
Left Lead Arranger, as applicable, for its own account, fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


-64-



--------------------------------------------------------------------------------





2.09.    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.11(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Net Lease Adjusted Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Net Lease Adjusted Leverage Ratio
would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
within three (3) Business Days of demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, automatically
and without further action by the Administrative Agent, any Lender or the L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This subsection shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Sections 2.03(c)(iii), 2.03(h) or 2.07(b) or under Article VIII. The Borrower’s
obligations under this subsection shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.
2.10.    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition


-65-



--------------------------------------------------------------------------------





to such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Revolving Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Lender in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.
2.11.    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in the currency in which such Loan was made and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Appropriate Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b)    (1)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the


-66-



--------------------------------------------------------------------------------





applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
(i)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in Same Day Funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Appropriate
Lenders hereunder to make Term Loans and Revolving Loans, to fund participations
in Letters of Credit and to make payments pursuant to Section 10.04(c), as
applicable, are several and not joint. The failure of any Appropriate Lender to
make any Term Loan or Revolving Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Appropriate Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Term Loan or Revolving Loan, to purchase its participation
or to make its payment under Section 10.04(c).










-67-



--------------------------------------------------------------------------------





(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.12.    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Revolving Loans or Term Loans made by it,
or the participations in L/C Obligations held by it, resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Revolving
Loans, Term Loans, or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans
and/or Term Loans and subparticipations in L/C Obligations of the other
Appropriate Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Appropriate Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Revolving Loans, Term Loans and other amounts owing
them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or Term Loans or subparticipations in L/C Obligations to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
2.13.    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, except as
provided in clause (e) below, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time after the
Closing Date request an increase in the Aggregate Commitments (which increase
may take the form of new revolving loan tranches or term loan tranches) by an
amount (for all such requests) not exceeding, in the aggregate, the Maximum
Incremental Facilities Amount; provided that (x) any such request for an
increase shall be in a minimum amount of $100,000,000, and (y) no Lender shall
be required to participate in an increase in the applicable Commitments after
such request. At the time of sending such notice, the Borrower (in consultation
with the Administrative


-68-



--------------------------------------------------------------------------------





Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Appropriate Lenders).
(b)    Lender Elections to Increase. Each Appropriate Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its applicable Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its applicable Commitment.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Appropriate Lender of
the Appropriate Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase and subject to the approval of the
Administrative Agent and the L/C Issuer (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Appropriate Lender) signed by a Responsible Officer
of such Loan Party (x) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (y) in the case of the
Borrower, certifying that, before and after giving effect to such increase, (A)
the representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects on and as of the Increase Effective
Date, except (1) for representations and warranties which are qualified by the
inclusion of a materiality standard, which representations and warranties are
true and correct in all respects, and (2) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this clause (i)(y)(A), the representations and
warranties contained in clauses (a) and (b) of Section  5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (B) no Default or Event of Default exists or
would result therefrom; provided, that in the event that the Loans incurred in
connection with such increased Commitments are used to finance a Permitted
Acquisition or permitted Investment, the Persons providing such increased
Commitments may agree to a customary “Limited Conditionality Provision”, (ii) to
the extent that the increase of the Aggregate Commitments shall take the form of
a new revolving loan tranche, such Revolving Commitments and Revolving Loans
shall be on the same terms (as amended from time to time) (including interest
rate margin and maturity date, but excluding arrangement, structuring, upfront
and underwriting fees with respect to such


-69-



--------------------------------------------------------------------------------





Revolving Loans) as, and pursuant to documentation applicable to, the initial
Revolving Commitments and Revolving Loans and any new Lenders providing such
additional Revolving Commitments shall consent to the provisions herein relating
to the Automatic Guaranty Release, and (iii) to the extent that the increase of
the Aggregate Commitments shall take the form of a new term loan tranche, this
Agreement shall be amended, in form and substance satisfactory to the
Administrative Agent, the Lenders providing such term loan, and the Borrower, to
include such terms as are customary for a term loan commitment, including
maturity, pricing and yield, amortization, voting, pro rata sharing and other
terms and provisions; provided, however, that except as further set forth
herein, such term loans shall be treated substantially the same as the Term
Loans then outstanding (including with respect to mandatory and voluntary
prepayments); provided, further, that (1) the final maturity date of any such
new term loan shall be determined by the Lenders providing such term loan and
the Borrower but shall in no event be earlier than the latest maturity date of
the Term Loans then outstanding, (2) the Weighted Average Life to Maturity of
any such term loan shall be determined by the Lenders providing such term loan
and the Borrower but shall in no event be shorter than the Weighted Average Life
to Maturity of any of the Term Loans then outstanding, (3) any such new term
loan shall rank pari passu or junior in right of payment with the Revolving
Loans and the Term Loans then outstanding and shall be subject to mandatory
prepayment on a pari passu or less than pari passu basis with the Term Loans
then outstanding, (4) the Borrower may appoint a different administrative agent
with respect to a new term loan tranche to refinance the Existing Japanese Yen
Loan if such tranche is denominated in Yen, (5) any new Lenders providing such
additional term loans shall consent to the provisions herein relating to the
Automatic Guaranty Release, and (6) the pricing (including interest rate
margins, any interest rate floors, original issue discount and upfront fees)
shall be determined by the Lenders providing such new term loan and the
Borrower. To the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Revolving Commitments under this Section, either (a) the
Borrower shall prepay any Revolving Loans outstanding on the Increase Effective
Date or (b) the Revolving Lenders whose Applicable Percentages have decreased
may assign a portion of their Revolving Loans to other Revolving Lenders whose
Applicable Percentages have increased; provided that in each case the Borrower
shall pay any additional amounts required pursuant to Section 3.05.
(f)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or 10.01 to the contrary.
2.14.    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations, or (iii) if the Outstanding Amount of the L/C Obligations exceeds
110% of the Letter of Credit Sublimit, the Borrower shall Cash Collateralize the
amount by which the Outstanding Amount of the L/C Obligations exceeds the Letter
of Credit Sublimit. At any time that there shall exist a Defaulting Lender,
promptly upon the request of the Administrative Agent or the L/C Issuer, the
Borrower shall deliver to the Administrative Agent


-70-



--------------------------------------------------------------------------------





Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.15(a)(iv) and any Cash Collateral provided by the
Defaulting Lender).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Appropriate Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.14(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Borrower or the relevant Defaulting Lender will, within one (1)
Business Day of demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.


-71-



--------------------------------------------------------------------------------









2.15.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders”, “Required
Revolving Lenders”, “Required Term Lenders”, and Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer hereunder; third, to Cash
Collateralize the L/C Issuer’s Fronting Exposure with respect to such Defaulting
Lender in accordance with Section 2.14; fourth, as the Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.14; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuer as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the L/C Issuer against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and


-72-



--------------------------------------------------------------------------------





unfunded participations in L/C Obligations are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any Facility Fee pursuant to Section 2.08(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender for any period during which that Lender is a Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages in respect of the Revolving Facility
(calculated without regard to such Defaulting Lender’s Revolving Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Applicable Percentages (without giving effect to Section
2.15(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
2.16.    Extension of Maturity Date in Respect of Revolving Facility and Term
Facility.
(a)    Requests for Extension. The Borrower may, from time to time by notice (an
“Extension Request Notice”) to the Administrative Agent (who shall promptly
notify the Revolving Lenders or the Term Lenders, as applicable) not earlier
than 45 days and not later than 35 days prior to the then-existing Revolving
Maturity Date or the then‑existing Term Maturity Date, respectively (with
respect to the


-73-



--------------------------------------------------------------------------------





Revolving Facility, the “Existing Revolving Maturity Date”, and with respect to
the Term Facility, the “Existing Term Maturity Date”), request that each
Applicable Lender extend such Lender’s Revolving Maturity Date, or Term Maturity
Date, as applicable, for an additional 364 days from the Existing Revolving
Maturity Date or the Existing Term Maturity Date, as applicable.
(b)    Lender Elections to Extend. Each Revolving Lender or Term Lender, as
applicable, acting in its sole and individual discretion, shall, by notice to
the Administrative Agent given not earlier than 30 days prior to the Existing
Revolving Maturity Date or Existing Term Maturity Date, as applicable, and not
later than the date (the “Notice Date”) that is 20 days prior to the Existing
Revolving Maturity Date or the Existing Term Maturity Date, as applicable,
advise the Administrative Agent whether or not such Revolving Lender or Term
Lender, as applicable, agrees to such extension (and each Revolving Lender or
Term Lender, as applicable, that determines not to so extend its Revolving
Maturity Date or Term Maturity Date, respectively (a “Non-Extending Lender”)),
shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Revolving
Lender or Term Lender, as applicable, that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending Lender.
The election of any Revolving Lender or Term Lender, as applicable, to agree to
such extension shall not obligate any other Revolving Lender or Term Lender, as
applicable, to so agree.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Revolving Lender’s or Term Lender’s, as applicable,
determination under this Section no later than the date 15 days prior to the
Existing Revolving Maturity Date or the Existing Term Maturity Date, as
applicable (or, if such date is not a Business Day, on the next preceding
Business Day).
(d)    Additional Commitment Lenders. The Borrower shall have the right to
replace each Non-Extending Lender effective as of the Existing Revolving
Maturity Date or Existing Term Maturity Date, as applicable with, and add as
“Revolving Lenders” or “Term Lenders”, as applicable, under this Agreement in
place thereof, one or more Eligible Assignees (each, an “Additional Revolving
Commitment Lender” or “Additional Term Commitment Lender”, as applicable) as
provided in Section 10.13; provided that each of such Additional Revolving
Commitment Lenders shall enter into an Assignment and Assumption pursuant to
which such Additional Revolving Commitment Lender shall, effective as of the
Existing Revolving Maturity Date, undertake a Revolving Commitment (and if any
such Additional Revolving Commitment Lender is already a Revolving Lender, its
Revolving Commitment shall be in addition to any other Revolving Commitment of
such Lender hereunder on such date).
(e)    Extension Requirement.
(i)    With respect to the Revolving Facility, if (and only if) the total of the
Revolving Commitments of the Revolving Lenders that have agreed so to extend the
Revolving Maturity Date (each, an “Extending Revolving Lender”) and the
additional Revolving Commitments of the Additional Revolving Commitment Lenders
shall be more than 50.00% (or such lesser percentage as may be acceptable to all
of the Extending Revolving Lenders, the Administrative Agent and the Borrower;
provided that if a lesser percentage agree to extend, the Administrative Agent,
upon the request of the Borrower, shall provide notice of the percentage
agreeing to


-74-



--------------------------------------------------------------------------------





extend to the Extending Revolving Lenders and such extension shall not become
effective unless all such Extending Revolving Lenders confirm their consent to
such extension as provided in the original Extension Request Notice) of the
aggregate amount of the Revolving Commitments in effect immediately prior to the
Existing Revolving Maturity Date, then, effective as of the Existing Revolving
Maturity Date, the Revolving Maturity Date of the Revolving Loans of the
Extending Revolving Lenders and Additional Revolving Commitment Lenders shall be
extended to the date falling 364 days after the Existing Revolving Maturity Date
(except that, if such date is not a Business Day, such Revolving Maturity Date
as so extended shall be the next preceding Business Day) and each Additional
Revolving Commitment Lender shall thereupon become a “Revolving Lender” for all
purposes of this Agreement.
(ii)    With respect to the Term Facility, if (and only if) the total of the
Outstanding Amount of Term Loans of the Term Lenders that have agreed so to
extend their Term Maturity Date (each, an “Extending Term Lender”) and the
Outstanding Amount of Term Loans of the Additional Term Commitment Lenders shall
be more than 50.00% (or such lesser percentage as may be acceptable to all of
the Extending Term Lenders, the Administrative Agent and the Borrower; provided
that if a lesser percentage agree to extend, the Administrative Agent, upon the
request of the Borrower, shall provide notice of the percentage agreeing to
extend to the Extending Term Lenders and such extension shall not become
effective unless all such Extending Term Lenders confirm their consent to such
extension as provided in the original Extension Request Notice) of the aggregate
Outstanding Amount of Term Loans immediately prior to the Existing Term Maturity
Date, then, effective as of the Existing Term Maturity Date, the Term Maturity
Date of the Term Loans of the Extending Term Lenders and Additional Term
Commitment Lenders shall be extended to the date falling 364 days after the
Existing Term Maturity Date (except that, if such date is not a Business Day,
such Term Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Term Commitment Lender shall thereupon become a “Term
Lender” for all purposes of this Agreement.
(f)    Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Existing Revolving Maturity Date
or Existing Term Maturity Date, as applicable (in sufficient copies for each
Extending Revolving Lender or Extending Term Lender, as applicable, and each
Additional Revolving Commitment Lender or Additional Term Lender, as applicable)
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
extension and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such extension, (A) representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the Existing Revolving Maturity Date or Existing Term
Maturity Date, as applicable, except (i) for representations and warranties
which are qualified by the inclusion of a materiality standard, which
representations and warranties shall be true and correct in all respects, and
(ii) to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
2.16, the representations and warranties contained in clauses (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a)


-75-



--------------------------------------------------------------------------------





and (b), respectively, of Section 6.01, and (B) no Default or Event of Default
shall exist, or would result from such proposed extension. In addition, on the
Revolving Maturity Date or the Term Maturity Date, as applicable, then in effect
for each Non-Extending Lender, the Borrower shall prepay any Revolving Loans or
Term Loans, as applicable, outstanding on such date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to keep
outstanding Revolving Loans or Term Loans, as applicable, ratable with any
revised Applicable Percentages of the respective Revolving Lenders or Term
Lenders, as applicable, effective as of such date.
(g)    Additional Terms of Extensions. The terms of the Extended Term Loans or
Extended Revolving Commitments shall, subject to clauses (i) and (ii) below, be
set forth in an Extension Amendment executed by the Borrower, the Administrative
Agent, and the Extending Term Lenders or the Extending Revolving Lenders, as
applicable.
(i)    The terms of the Term Loans with a Maturity Date that has been extended
pursuant to this Section 2.16 (the “Extended Term Loans”) shall be substantially
similar to or no more favorable to the Extending Term Lenders than those
applicable to the non-extended Term Loans (the “Existing Term Loans”), except
(1) the scheduled final maturity date shall be extended to the date requested in
the applicable Extension Request Notice, (2) (A) the yield with respect to the
applicable Extended Term Loans may be higher or lower than the yield for the
Existing Term Loans, and/or (B) additional fees may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
yield contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment, (3) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any optional or mandatory prepayments or prepayment of
Term Loans hereunder in each case as specified in the applicable Extension
Amendment, (4) the amortization schedule set forth in Section 2.06 applicable to
the Existing Term Loans shall be adjusted to reflect the scheduled final
maturity date of the applicable Extended Term Loans and the amortization
schedule (including the principal amounts payable pursuant thereto) in respect
of such Extended Term Loans set forth in the applicable Extension Amendment;
provided that no changes to scheduled amortization pursuant to the preceding
clause (4) shall take effect prior to the Existing Term Maturity Date and no
changes shall result in a change to the percentage set forth in Section 2.06(b)
or the calculation of such scheduled amortization in respect of the Term Loans
thereafter; provided further, that the Weighted Average Life to Maturity of such
Extended Term Loans shall be no shorter than the Weighted Average Life to
Maturity of the Existing Term Loans and (5) the covenants set forth in Article
VII may be modified in a manner acceptable to the Borrower, the Administrative
Agent and the Lenders party to the applicable Extension Amendment; provided that
(x) such modifications become effective only after the latest Maturity Date in
effect immediately prior to giving effect to such Extension Amendment or (y)
this Agreement is amended in accordance with Section 10.01 (which amendment may
be effected by the Administrative Agent and the Borrower to the extent permitted
by clause (vi)(2) of the last paragraph in Section 10.01) so that such covenants
apply to all of the then-existing Facilities) (it being understood that each
Lender providing Extended Term Loans, by executing an Extension Amendment,
agrees to be bound by such provisions and waives any inconsistent provisions set
forth in Section 2.12 or Section 10.08). Each Lender holding Extended Term Loans
shall be entitled to all the benefits afforded by this Agreement (including,
without


-76-



--------------------------------------------------------------------------------





limitation, the provisions set forth in Section 2.04(c)(iv)) applicable to Term
Loans (except to the extent otherwise set forth in the applicable Extension
Amendment) and the other Loan Documents, and shall, without limiting the
foregoing, at all times prior to the Automatic Guaranty Release, benefit equally
and ratably from the Multiparty Guaranty. Any Extended Term Loan shall
constitute a separate tranche of Term Loans from the Existing Term Loans from
which they were modified.
(ii)    The terms of the Revolving Commitments with a Maturity Date that has
been extended pursuant to this Section 2.16 (the “Extended Revolving
Commitments” and any related Revolving Loans, the “Extended Revolving Loans”)
shall be substantially similar to or no more favorable to the Extending
Revolving Lenders, as applicable, than those applicable to the non-extended
Revolving Commitments (the “Existing Revolving Commitments” and any related
Revolving Loans, the “Existing Revolving Loans”), except (1) the scheduled final
maturity date shall be extended to the date requested in the applicable
Extension Request Notice, (2) (A) the yield with respect to the Extended
Revolving Loans may be higher or lower than the yield for the Existing Revolving
Loans, and/or (B) additional fees may be payable to the Lenders providing such
Extended Revolving Commitments in addition to or in lieu of any increased yield
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment, (3) the Applicable Margin with respect to
the Facility Fee for the Extended Revolving Commitments may be higher or lower
than the Applicable Margin with respect to the Facility Fee for the Existing
Revolving Commitments, and (4) the covenants set forth in Article VII may be
modified in a manner acceptable to the Borrower, the Administrative Agent and
the Lenders party to the applicable Extension Amendment, provided that (x) such
modifications become effective only after the latest Maturity Date in effect
immediately prior to giving effect to such Extension Amendment or (y) or this
Agreement is amended in accordance with Section 10.01 (which amendment may be
effected by the Administrative Agent and the Borrower to the extent permitted by
clause (v)(2) of the last paragraph in Section 10.01) so that such covenants
apply to all of the then-existing Facilities) (it being understood that each
Lender providing Extended Revolving Commitments, by executing an Extension
Amendment, agrees to be bound by such provisions and waives any inconsistent
provisions set forth in Section 2.12 or Section 10.08). Each Lender holding
Extended Revolving Commitments shall be entitled to all the benefits afforded by
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, at all times prior to the Automatic Guaranty Release, benefit equally
and ratably from the Multiparty Guaranty. Any Extended Revolving Commitments and
Extended Revolving Loans shall constitute a separate tranche of Revolving
Commitments and Revolving Loans from the Existing Revolving Commitments or
Existing Revolving Loans from which they were modified. If, on any Extension
Date, any Revolving Loans of any Extending Lender are outstanding under the
applicable Existing Revolving Commitments, such Revolving Loans (and any related
participations) shall be deemed to be allocated as Extended Revolving Loans (and
related participations) and Existing Revolving Loans (and related
participations) in the same proportion as such Extending Lender’s Extended
Revolving Commitments bear to its remaining Revolving Commitments of the
Existing Revolving Commitments. In addition, if the relevant Extension Amendment
provides for the extension of the Letter of Credit Sublimit, and with the
consent of the L/C Issuer, participations in Letters of Credit expiring on or
after the latest Revolving Maturity Date for


-77-



--------------------------------------------------------------------------------





any Revolving Loans then in effect shall, on the Letter of Credit Expiration
Date, be re-allocated from Lenders with Existing Revolving Commitments to
Lenders holding Extended Revolving Commitments in accordance with the terms of
such Extension Amendment; provided, that such participation interests shall,
upon receipt thereof by the relevant Lenders holding Extended Revolving
Commitments, be deemed to be participation interests in respect of such Extended
Revolving Commitments and the terms of such participation interests (including,
without limitation, the Letter of Credit Fees applicable thereto) shall be
adjusted accordingly.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.12 or 10.01 to the contrary.
2.17.    Credit Agreement Refinancing Facilities.
(a)    The Borrower may, by written notice to the Administrative Agent from time
to time, request (x) Replacement Revolving Commitments to replace all of any
existing Class of Revolving Commitments (the “Replaced Revolving Commitments”)
in an aggregate amount not to exceed the aggregate amount of the Replaced
Revolving Commitments plus any accrued interest, fees, costs and expenses
related thereto and (y) Refinancing Term Loans to refinance all of any existing
Class of Term Loans (the “Refinanced Term Loans”) in an aggregate principal
amount not to exceed the aggregate principal amount of the Refinanced Term Loans
plus any accrued interest, fees, costs premiums (if any) and expenses related
thereto (including any original issue discount or upfront fees). Such notice
shall set forth (i) the amount of the applicable Credit Agreement Refinancing
Facility, (ii) the date on which the applicable Credit Agreement Refinancing
Facility is to become effective (which shall not be less than 10 Business Days
nor more than 60 days after the date of such notice (or such longer or shorter
periods as the Administrative Agent shall agree)) and (iii) whether such Credit
Agreement Refinancing Facilities are Replacement Revolving Commitments or
Refinancing Term Loans. The Borrower may seek Credit Agreement Refinancing
Facilities from existing Lenders (each of which shall be entitled to agree or
decline to participate in its sole discretion) or any Additional Lender.
(b)    It shall be a condition precedent to the effectiveness of any Credit
Agreement Refinancing Facility and the incurrence of any Refinancing Term Loans
that (i) no Default or Event of Default shall have occurred and be continuing
immediately prior to or immediately after giving effect to such Credit Agreement
Refinancing Facility or the incurrence of such Refinancing Term Loans, as
applicable, (ii) the representations and warranties set forth in Article V and
in each other Loan Document shall be true and correct in all material respects
on and as of the date such Credit Agreement Refinancing Facility becomes
effective and the Refinancing Term Loans are made, except (x) for
representations and warranties which are qualified by the inclusion of a
materiality standard, which representations and warranties shall be true and
correct in all respects, and (y) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date, and except
that for purposes of this clause (ii)(y), the representations and warranties
contained in clauses (a) and (b) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01; (iii) the terms of the Credit Agreement Refinancing Facility
shall comply with Section 2.17(c) and (iv) (x) substantially concurrently with
the incurrence of any such Refinancing Term Loans, 100% of the proceeds thereof
shall be applied to repay the Refinanced Term Loans (including accrued interest,
fees, costs, premiums


-78-



--------------------------------------------------------------------------------





(if any) and expenses related thereto (including any original issue discount or
upfront fees) payable in connection therewith) and (y) substantially
concurrently with the effectiveness of any such Replacement Revolving
Commitments, all of the Revolving Commitments in effect immediately prior to
such effectiveness shall be terminated, and all of the Revolving Loans then
outstanding, together with interest thereon and all other amounts accrued for
the benefit of the Revolving Lenders, shall be repaid or paid.
(c)    The terms of any Credit Agreement Refinancing Facility shall be
determined by the Borrower and the applicable Credit Agreement Refinancing
Facility Lenders and set forth in a Refinancing Amendment; provided that (i) the
final maturity date of any Refinancing Term Loans or Replacement Revolving
Commitments shall not be earlier than the maturity or termination date of the
applicable Refinanced Term Loans or Replaced Revolving Commitments,
respectively, then in effect, (ii) (A) there shall be no scheduled amortization
of the Replacement Revolving Commitments and (B) the Weighted Average Life to
Maturity of the Refinancing Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Refinanced Term Loans, (iii) the Credit
Agreement Refinancing Facilities will rank pari passu in right of payment with
the Revolving Loans and the Term Loans and none of the obligors or guarantors
with respect thereto shall be a Person that is not a Loan Party, (iv) the
interest rate margin, rate floors, fees, original issue discount and premiums
applicable to the Credit Agreement Refinancing Facilities shall be determined by
the Borrower and the applicable Credit Agreement Refinancing Facility Lenders,
(v) any Refinancing Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than a pro rata basis) in any optional or
mandatory prepayments or prepayment of Term Loans hereunder in each case as
specified in the applicable Refinancing Amendment, (vi) the terms in respect of
the applicable Credit Agreement Refinancing Facility shall be substantially
similar to and no more favorable to the applicable Credit Agreement Refinancing
Facility Lenders than the terms of the Replaced Revolving Commitments and
Refinanced Term Loans being replaced or refinanced, as applicable; provided that
the covenants set forth in Article VII may be modified with respect to such
Credit Agreement Refinancing Facility in a manner acceptable to the Borrower,
the Administrative Agent and the applicable Credit Agreement Refinancing
Facility Lenders; provided that (x) such modifications become effective only
after the latest Maturity Date in effect immediately prior to giving effect to
such Refinancing Amendment or (y) this Agreement is amended in accordance with
Section 10.01 (which amendment may be effected by the Administrative Agent and
the Borrower to the extent permitted by clause (vii)(2) of the last paragraph in
Section 10.01) so that such covenants apply to all of the then-existing
Facilities), and (vii) to the extent the terms of the Credit Agreement
Refinancing Facilities are inconsistent with the terms set forth herein (except
as set forth in clause (i) through (vi) above), such terms shall be reasonably
satisfactory to the Administrative Agent.
(d)    In connection with any Credit Agreement Refinancing Facility pursuant to
this Section 2.17, the Borrower, the Administrative Agent and each applicable
Credit Agreement Refinancing Facility Lender shall execute and deliver to the
Administrative Agent a Refinancing Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence such Credit Agreement
Refinancing Facilities. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment. Any Refinancing
Amendment may, without the consent of any other Lender, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.17, including any
amendments necessary to establish


-79-



--------------------------------------------------------------------------------





the applicable Credit Agreement Refinancing Facility as a new Class or tranche
of Term Loans or Revolving Commitments (as applicable) and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such Classes or tranches (including to preserve the pro rata treatment of the
refinanced and non-refinanced tranches and to provide for the reallocation of
participation in outstanding Letters of Credit upon the expiration or
termination of the commitments under any Class or tranche), in each case on
terms consistent with this Section 2.17. Upon effectiveness of any Replacement
Revolving Commitments pursuant to this Section 2.17, each Revolving Lender with
a Revolving Commitment immediately prior to such effectiveness will
automatically and without further act be deemed to have assigned to each
Replacement Revolving Lender, and each such Replacement Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such existing Revolving Lender’s participations hereunder in outstanding Letters
of Credit such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations hereunder in Letters of Credit held by each Revolving Lender
(including each such Replacement Revolving Lender) will equal its Applicable
Percentage. If, on the date of such effectiveness, there are any Revolving Loans
outstanding, such Revolving Loans shall upon the effectiveness of such
Replacement Revolving Commitment be prepaid from the proceeds of additional
Revolving Loans made hereunder so that Revolving Loans are thereafter held by
the Revolving Lenders (including each Replacement Revolving Lender) according to
their Applicable Percentage, which prepayment shall be accompanied by accrued
interest on the Revolving Loans being prepaid and any costs incurred by any
Revolving Lender in accordance with Section 3.05. The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01.    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (1) Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the Withholding Agent shall be entitled to make such
deduction or withholding.










-80-



--------------------------------------------------------------------------------





(i)    If any Withholding Agent shall be required by any applicable Laws to
withhold or deduct any Taxes from any payment, then (A) such Withholding Agent,
as required by such Laws, shall withhold or make such deductions as are
determined by it to be required, (B) such Withholding Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Party to do
so), (y) the Administrative Agent and the Loan Party, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Party, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under


-81-



--------------------------------------------------------------------------------





this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable
law other than the Code or the taxing authorities of the jurisdiction pursuant
to such applicable law to comply with the requirements for exemption or
reduction of withholding tax in that jurisdiction) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;






-82-



--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W‑8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II)
executed originals of IRS Form W-8ECI;

(III)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN-E; or

(IV)
to the extent a Foreign Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN-E, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit I-2 or Exhibit
I-3, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such


-83-



--------------------------------------------------------------------------------





supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds, Etc. Unless required by applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund or credit in lieu of a refund of any Taxes
as to which it has been indemnified by any Loan Party or with respect to which
any Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to such Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall


-84-



--------------------------------------------------------------------------------





not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(h)    For the purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer and the term “applicable law” includes FATCA.
3.02.    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans (whether
denominated in Dollars or an Alternative Currency) whose interest is determined
by reference to the Eurocurrency Rate, or to determine or charge interest rates
based upon the Eurocurrency Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the London or other
applicable offshore interbank market, then, on notice thereof by such Lender to
the Borrower through the Administrative Agent, (i) any obligation of such Lender
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable
and such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, as the case may be, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.


-85-



--------------------------------------------------------------------------------







3.03.    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (x) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan, or
(y) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Eurocurrency Rate Loan or the
Eurocurrency Rate component of the Base Rate, or (ii) the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan or any conversion or
continuation thereof does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender. Thereafter, (A) the obligation of the Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
shall be suspended (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods), and (B) in the event of a determination described in the
preceding sentence with respect to the Eurocurrency Rate component of the Base
Rate, the utilization of the Eurocurrency Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, (1) in the case of Revolving Loans denominated in Dollars, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein, and (2) in the event an alternative rate cannot be determined
in accordance with clause (b) below, in the case of Revolving Loans denominated
in an Alternative Currency, SEK Term Loans or Sterling Term Loans, the Borrower
shall prepay such Loans at the end of the then current Interest Period for such
Loans. Upon any such prepayment or conversion, as the case may be, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
(b)    Notwithstanding the foregoing, in the case of a request for or conversion
or continuation of a Eurocurrency Rate Loan in an Alternative Currency as to
which the Administrative Agent or the Required Lenders, as applicable, have made
the determination described in clause (a) above (in each case, for the avoidance
of doubt, after applying any comparable or successor rate to LIBOR (or other
relevant Eurocurrency Rate), if applicable, in accordance with the definition of
“Eurocurrency Rate”), (i) the Borrower shall be deemed to have requested a
Eurocurrency Rate Loan or conversion or continuation, as applicable, in such
Alternative Currency (the “Impacted Loans”) with the next shortest Interest
Period available as to which no such determination under clause (a) above would
be made, and (ii) (x) if no such Interest Period is available, the
Administrative Agent and the Borrower, with the agreement of the Required
Lenders, may establish an alternative interest rate for the Impacted Loans, and
(y) if the Administrative Agent, the Borrower and the Required Lenders are
unable to agree on such an alternative rate of interest, the Administrative
Agent, with the consent of the Required Lenders, may establish an alternative
interest rate for the Impacted Loans. Such alternative rate of interest as
determined in accordance with clause (ii) above shall apply with respect to the
Impacted Loans until (A) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under


-86-



--------------------------------------------------------------------------------





clause (a) above, (B) the Required Lenders notify the Administrative Agent and
the Borrower that such alternative interest rate does not adequately and fairly
reflect the cost to such Lenders of funding the Impacted Loans (in which case
the Required Lenders shall determine an appropriate alternative rate of interest
in accordance with clause (ii)(y) above), or (C) any Lender determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof, and in the case of
subclause (C), the Impacted Loans shall be repaid as provided in subsection (a)
above.
3.04.    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below) or the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.








-87-



--------------------------------------------------------------------------------





(b)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided that the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.




-88-



--------------------------------------------------------------------------------





3.05.    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any failure by the Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or, in the case of any Loan, any payment
thereof in a different currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London or other applicable offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.
3.06.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If (i) any
Lender requests compensation under Section 3.04, (ii) the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender, the L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or (iii) any Lender gives a notice pursuant to
Section 3.02, then such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (A) would eliminate or
reduce the amounts payable pursuant to Sections 3.01 or 3.04, as the case may
be, in the future, or eliminate the need for the notice pursuant to Section
3.02, as applicable, and (B) in each case, would not subject such Lender or the
L/C Issuer, as the case may be, to any unreimbursed cost or expense and


-89-



--------------------------------------------------------------------------------





would not otherwise be disadvantageous to such Lender or the L/C Issuer, as the
case may be. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with Section
10.13.
3.07.    Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01.    Conditions of Initial Credit Extension. The obligations of the L/C
Issuer and each Lender to make its initial Credit Extensions hereunder are
subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders:
(i)    executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
(ii)    Notes executed by the Borrower in favor of each Lender requesting Notes;
(iii)    a certificate from a Responsible Officer of each of the Loan Parties
(A) attesting to the resolutions of such Person’s Board of Directors (or
equivalent) and, if necessary, shareholders (or equivalent) of such Person,
authorizing its execution, delivery, and performance of this Agreement and any
other Loan Documents to which such Person is to become a party, (B) evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party, and (C) certifying
as true, correct and complete, copies of such Person’s Organization Documents,
as amended, modified, or supplemented to the date hereof;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such


-90-



--------------------------------------------------------------------------------





qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
(v)    a favorable opinion of Orrick, Herrington & Sutcliffe LLP, counsel to the
Loan Parties, addressed to the Administrative Agent and each Lender and in form
and substance satisfactory to the Administrative Agent;
(vi)    a certificate of a Responsible Officer (x) of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required and (y) of
the Borrower certifying (A) that the conditions specified in Sections 4.02(a)
and (b) have been satisfied and (B) that there has been no event or circumstance
since the date of the Audited Financial Statements that has had or could be
reasonably expected to have, either individually or in the aggregate, a Material
Adverse Effect;
(vii)    a duly completed Compliance Certificate as of the last day of the
fiscal quarter of Equinix ended on September 30, 2017 (provided that compliance
with financial covenants shall be calculated on a pro forma basis after giving
effect to the Indebtedness incurred hereunder and the use of proceeds thereof on
the Closing Date), signed by a Responsible Officer of the Borrower;
(viii)    pay-off statements and/or lien release authorizations from the
Existing Administrative Agent with respect to all obligations under the Existing
Credit Agreement and other Existing Loan Documents;
(ix)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(x)    lien search results, dated as of a recent date, together with copies of
all effective Uniform Commercial Code financing statements that name any Loan
Party as debtor; and
(xi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.
(b)    Any fees required to be paid to the Administrative Agent, the Left Lead
Arranger or the Lenders on or before the Closing Date shall have been paid,
including, without limitation, any fees to Lenders as shall have been separately
agreed upon in writing in the amounts so specified.
(c)    The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).


-91-



--------------------------------------------------------------------------------





Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02.    Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except (i) for representations and warranties
which are qualified by the inclusion of a materiality standard, which
representations and warranties shall be true and correct in all respects, and
(ii) to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in clauses (a) and (b) of
Section  5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension (or, if the Credit Extension requested
is a Loan, telephonic notice followed immediately by delivery of a written Loan
Notice) in accordance with the requirements hereof.
(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.




-92-



--------------------------------------------------------------------------------





ARTICLE V.
REPRESENTATIONS AND WARRANTIES
Each of the Borrower and Guarantors represents and warrants to the
Administrative Agent and the Lenders that:
5.01.    Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) with respect to each such
Loan Party only, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except (x) in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect, and (y) in the case referred to
in clause (a) with respect to any Restricted Subsidiary that is not a Loan
Party, to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) except as could not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) except as could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, violate any Law.
5.03.    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
5.04.    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.




-93-



--------------------------------------------------------------------------------





5.05.    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of Equinix and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except,
with respect to GAAP application only, as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of Equinix and its Subsidiaries as of the date thereof, including
liabilities for material taxes, material commitments and Indebtedness.
(b)    The unaudited consolidated balance sheets of Equinix and its Subsidiaries
dated September 30, 2017, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present in all material respects the financial
condition of Equinix and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
5.06.    Litigation. Except as disclosed in Equinix’s public filings with the
SEC prior to the Closing Date, there are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Restricted Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
5.07.    No Default. Neither any Loan Party nor any Restricted Subsidiary is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08.    Ownership of Property; Liens. The Borrower and each of its Restricted
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.




-94-



--------------------------------------------------------------------------------





5.09.    Environmental Compliance. The Borrower conducts in the ordinary course
of business a review of the effect of existing Environmental Laws and claims
alleging potential liability or responsibility for violation of any
Environmental Law on the Borrower and its Restricted Subsidiaries’ respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.10.    Insurance. The properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and retentions and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or its Restricted Subsidiaries operate.
5.11.    Taxes. The Borrower and its Restricted Subsidiaries have filed all
Federal and state income and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any wholly-owned Subsidiary
thereof is party to any tax sharing agreement other than taxing sharing
agreements solely among one or more of Equinix and its past or present
Affiliates (other than shareholders, directors or officers).
5.12.    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter (or may rely on an opinion letter)
from the Internal Revenue Service to the effect that the form of such Pension
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service. To the best
knowledge of the Borrower, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no non-exempt prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.




-95-



--------------------------------------------------------------------------------





(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and none of the Borrower or any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) none of the Borrower
or any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) none of the Borrower or any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)    As of the Closing Date and throughout the term of this Agreement, at
least one of the following is and will be true with respect to the Borrower:
(i)    the Borrower is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84‑14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to the Borrower’s entering into and performance of this Agreement, the other
Loan Documents, the Loans, the Letters of Credit or the Commitments and each
action or obligation hereunder and thereunder, or
(iii)    (A) the Borrower is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Borrower to enter into and perform this Agreement, the other Loan
Documents, the Loans, the Letters of Credit or the Commitments and each action
or obligation hereunder and thereunder, (C) the entering into and performance of
this Agreement, the other Loan Documents, the Loans, the Letters of Credit or
the Commitments and each action or obligation hereunder and thereunder, each
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (D) to the best knowledge of the Borrower, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to the
Borrower’s entering into and performance of this Agreement, the other Loan


-96-



--------------------------------------------------------------------------------





Documents, the Loans, the Letters of Credit or the Commitments and each action
or obligation hereunder and thereunder, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and the
Borrower.
(e)    In addition, unless clause (d)(i) above is true with respect to the
Borrower or the Borrower has not provided another representation, warranty and
covenant as described in clause (d)(iv) above, the Borrower further represents
and warrants, as of the date hereof and throughout the term of this Agreement,
that:
(i)    none of the Administrative Agent, any Lender, the Left Lead Arranger, any
other Joint Lead Arranger or any Affiliate of the foregoing is a fiduciary with
respect to the assets of the Borrower (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of the Borrower with
respect to the entrance into and performance of this Agreement, the other Loan
Documents, the Loans, the Letters of Credit or the Commitments and each action
or obligation hereunder and thereunder is independent (within the meaning of 29
CFR § 2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of the Borrower
with respect to the entrance into and performance of this Agreement, the other
Loan Documents, the Loans, the Letters of Credit or the Commitments and each
action or obligation hereunder and thereunder is capable of evaluating
investment risks independently, both in general and with regard to particular
transactions and investment strategies (including in respect of the
Obligations),
(iv)    the Person making the investment decision on behalf of the Borrower with
respect to the entrance into and performance of this Agreement, any documents
related to this Agreement, the other Loan Documents, the Loans, the Letters of
Credit or the Commitments and each action or obligation hereunder and thereunder
is a fiduciary under ERISA or the Code, or both, with respect to this Agreement,
the other Loan Documents, the Loans, the Letters of Credit or the Commitments
and each action or obligation hereunder and thereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Left Lead Arranger, any other Joint Lead Arranger or any Lender or
any Affiliates of the foregoing for investment advice (as opposed to other
services) in connection with the transactions contemplated hereby or by any Loan
Document.
5.13.    Subsidiaries; Equity Interests. As of the Closing Date, except for
currently inactive subsidiaries, (a) the Borrower has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13 and (b) all of the
outstanding Equity Interests in each wholly-owned Subsidiary have


-97-



--------------------------------------------------------------------------------





been validly issued, are fully paid and nonassessable and are owned by the
Borrower or a Subsidiary thereof in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens (other than Liens granted pursuant to
the Loan Documents or otherwise expressly permitted by Section 7.01). As of the
Closing Date, the Borrower has no equity investments in any other corporation or
entity other than (i) investments held in the ordinary course of business in or
through money market funds, mutual funds, investment or brokerages accounts and
other similar types of investment vehicles and accounts and (ii) those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Borrower have been validly issued and are fully paid and
nonassessable. As of the Closing Date, (x) the Unrestricted Subsidiaries are set
forth on Schedule 6.14, (y) the aggregate Attributable Asset Share of all
Unrestricted Subsidiaries does not exceed 10% of the consolidated total assets
of Equinix and its Subsidiaries, and (z) the aggregate Attributable A/R Share of
all Unrestricted Subsidiaries does not exceed 10% of the net accounts receivable
of Equinix and its Subsidiaries.
5.14.    Margin Regulations; Investment Company Act.
(a)    None of the Loan Parties is engaged and none will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    None of the Loan Parties is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
5.15.    Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent, any Lender or any Guaranteed Party in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, (a) with respect to any report,
financial statement, certificate or other information concerning the target of
any Permitted Acquisition, the Borrower, in each case, makes such representation
only to the best of its knowledge and (b) with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.16.    Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
5.17.    Taxpayer Identification Number. Each Loan Party’s true and correct
United States taxpayer identification number is set forth on Schedule 10.02.


-98-



--------------------------------------------------------------------------------





5.18.    REIT Status. Equinix (a) qualifies as a REIT (without regard to any
election requirement relating to the same) and (b) is in compliance with all
other requirements and conditions imposed under the Code to allow it to maintain
its status as a REIT.
5.19.    OFAC and Sanctions. Neither the Borrower, nor any of its Subsidiaries,
nor, to the knowledge of the Borrower or any of its Subsidiaries, any Related
Party (a) is an individual or entity currently the subject of any Sanctions or
(b) is located, organized or resident in a Designated Jurisdiction. No Loan, nor
the proceeds from any Loan, have been used, directly or indirectly, to lend,
contribute, provide, or have otherwise been made available to fund, any activity
or business in any Designated Jurisdiction or to fund any activity or business
of any Person to the extent that Person is located, organized or resident in any
Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that could reasonably be expected to result in any violation of Sanctions
by any party to this Agreement or any other Loan Document (including any
Guaranteed Party).
5.20.    Anti-Corruption Laws. The Borrower, its Subsidiaries, their respective
officers and employees, and, to the knowledge of the Borrower, the Borrower’s
and its Subsidiaries’ directors and agents acting within the scope of their
relationships with the Borrower or its Subsidiaries, have conducted their
businesses in material compliance with applicable Anti-Corruption Laws and have
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such laws.
5.21.    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
ARTICLE VI.
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Restricted
Subsidiary to:
6.01.    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Equinix (or such later date as may be permitted after filing
a single applicable request for extension with the SEC and receiving such
extension within such 90 days after such fiscal year end, which later date shall
not exceed 120 days after such fiscal year end), the audited and unqualified
annual consolidated financial statements of Equinix, accompanied by a report and
opinion thereon of an independent certified public accountant of nationally
recognized standing;
(b)    as soon as available, but in any event within 45 days after the end of
each fiscal quarter of Equinix (or such later date as may be permitted after
filing a single applicable request for extension with the SEC and receiving such
extension within such 45 days after such fiscal quarter end, which later date
shall not exceed 75 days after such fiscal quarter end) (but excluding the last
fiscal quarter


-99-



--------------------------------------------------------------------------------





of Equinix’s fiscal year), quarterly company-prepared consolidated financial
statements of Equinix, certified and dated by a Responsible Officer of Equinix;
and
(c)    copies of the Form 10-K Annual Report and Form 10-Q Quarterly Report for
Equinix concurrent with the date of filing with the SEC.
6.02.    Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate of the Borrower, signed by a
Responsible Officer of the Borrower, and setting forth, among other things, (i)
the information and computations (in sufficient detail) to establish compliance
with all financial covenants at the end of the period covered by the financial
statements then being furnished, (ii) the Consolidated Net Lease Adjusted
Leverage Ratio and current Debt Rating for purposes of determining the
Applicable Margin and (iii) whether there existed as of the date of such
financial statements and whether there exists as of the date of the certificate,
any Default or Event of Default under this Agreement and, if any such Default or
Event of Default exists, specifying the nature thereof and the action the
Borrower is taking and proposes to take with respect thereto;
(b)    promptly upon any request by the Administrative Agent or any Lender (but
no more frequently than twice per each fiscal year of Equinix unless an Event of
Default has occurred and is continuing), such other books, records, statements,
lists of property and accounts, budgets, forecasts or reports as to the Borrower
as the Administrative Agent or such Lender may reasonably request;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of Equinix, and copies of all annual, regular, periodic and special
reports and registration statements which the Borrower may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto; and
(d)    promptly, such additional information regarding the business or financial
affairs of the Borrower or any wholly-owned Restricted Subsidiary (and with
respect to any non-wholly-owned Restricted Subsidiary, such additional
information regarding its business or financial affairs as is reasonably
available), or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01 or Section 6.02(c)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Equinix posts such documents, or
provides a link thereto on its website on the Internet at Equinix’s website
address of www.equinix.com (or such other website address Equinix may provide to
the Administrative Agent and each Lender in writing from time to time); provided
that: (i) to the extent the Administrative Agent or any Lender is otherwise
unable to receive any such electronically delivered documents, the Borrower
shall, upon request by the Administrative Agent or such Lender, deliver paper
copies of such documents to such Person until a written request to cease
delivering paper copies is given by such Person, and (ii) the Borrower shall
notify the Administrative Agent and each Lender (by


-100-



--------------------------------------------------------------------------------





facsimile or electronic mail) of the posting of any such documents or provide to
the Administrative Agent and the Lenders by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower and each other Loan Party hereby acknowledges that (A) the
Administrative Agent and/or the Left Lead Arranger may, but shall not be
obligated to, make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on DebtDomain,
IntraLinks, Syndtrak, ClearPar, or another similar electronic system (the
“Platform”) and (B) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or their Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower and each other
Loan Party hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent, the Left
Lead Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials
as not containing any material non-public information with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Left Lead Arranger shall be entitled to treat
the Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
6.03.    Notices. Promptly notify the Administrative Agent and each Lender in
writing of:
(a)    any Default or Event of Default;
(b)    any Material Adverse Effect, including, to the extent that any of the
following could reasonably be expected to result in a Material Adverse Effect:
(i) any breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;






-101-



--------------------------------------------------------------------------------





(c)    any change in the Borrower’s name, legal structure, place of business, or
chief executive office if the Borrower has more than one place of business;
(d)    any ERISA Event;
(e)    any material change in accounting policies or financial reporting
practices by the Borrower, including any determination by the Borrower referred
to in Section 2.09(b); and
(f)    any announcement by Moody’s or S&P of any change in Debt Rating or the
Borrower’s receipt of any notice from Moody’s or S&P of any such change.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04.    Payment of Obligations. Pay and discharge, and cause each Restricted
Subsidiary to pay and discharge (a) all material tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower; and (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property (other than a Lien that is not prohibited by Section 7.01
and could not reasonably be expected to have a Material Adverse Effect).
6.05.    Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its and its Restricted Subsidiaries’ legal existence and
good standing under the Laws of the jurisdiction of its organization except (i)
in the case of a Restricted Subsidiary that is not a Loan Party, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) in a transaction permitted by Sections 7.04 or 7.05; (b)
take all reasonable action to maintain all of its and its Restricted
Subsidiaries’ rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its and its Subsidiaries’ registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.
6.06.    Maintenance of Properties. (a) Maintain, preserve and protect all of
its and its Restricted Subsidiaries’ material properties and equipment necessary
in the operation of its business in good working order and condition, ordinary
wear and tear excepted, and (b) make all necessary repairs thereto and renewals
and replacements thereof, except in each of the foregoing clauses (a) and (b)
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.






-102-



--------------------------------------------------------------------------------





6.07.    Maintenance of Insurance. Maintain insurance as is customary and usual
for the business of the Borrower and each Restricted Subsidiary.
6.08.    Compliance with Laws. Comply with the Laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower’s or any Restricted Subsidiary’s business, except
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect. The Lenders shall have no obligation to make any advance to the
Borrower except in compliance with all applicable laws and regulations and the
Borrower shall fully cooperate with the Lenders and the Administrative Agent in
complying with all such applicable laws and regulations.
6.09.    Books and Records. Maintain adequate books and records, in which full,
true and correct entries in conformity with GAAP consistently applied shall be
made of all financial transactions and matters involving the assets and business
of the Borrower and its Restricted Subsidiaries, as the case may be.
6.10.    Inspection Rights. Upon prior advance notice, allow the Administrative
Agent, any Lender, and any of their respective agents to inspect the Borrower’s
and Guarantors’ properties and examine and audit their financial records at any
reasonable time; provided, however, that (a) unless an Event of Default has
occurred and is continuing, no more than two such inspections, examinations and
audits may be made the Administrative Agent and the Lenders (acting
collectively) per fiscal year of the Borrower, (b) when an Event of Default
exists, the Administrative Agent, any Lender, or any of their respective agents
may do any of the foregoing (as well as make copies of books and records) at the
expense of the Borrower at any reasonable time, and (c) without limiting any of
the foregoing, the Borrower shall have the right (if it so elects) to have a
representative of the Borrower be present during any discussions with auditors
and accountants. If the properties, books or records of the Borrower are in the
possession of a third party, the Borrower authorizes that third party to permit
the Administrative Agent or its agents to have access to perform inspections or
audits and to respond to the Administrative Agent’s requests for information
concerning such properties, books and records.
6.11.    Use of Proceeds. Use the proceeds of the Credit Extensions (a) for
working capital, capital expenditures, acquisitions, dividends, distributions,
stock buybacks, and the issuance of Letters of Credit, in each case to the
extent not prohibited hereunder, (b) to refinance existing Indebtedness of the
Borrower and its Subsidiaries, and (c) for other general corporate purposes not
in contravention of any Law or of any Loan Document.
6.12.    ERISA Plans. Promptly during each year, pay and cause its respective
Subsidiaries to pay contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Pension Plan; file each
annual report required to be filed pursuant to ERISA in connection with each
Plan for each year; and notify the Administrative Agent within 10 days of the
occurrence of any Reportable Event that might constitute grounds for termination
of any Pension Plan by the PBGC or for the appointment by the appropriate United
States District Court of a trustee to administer any Pension Plan.
6.13.    Additional Subsidiary Guarantors; Automatic Release of Guarantors.


-103-



--------------------------------------------------------------------------------





(a)    Notify the Administrative Agent (x) at any time prior to the Automatic
Guaranty Release if one or more Persons constitutes a Material Domestic
Subsidiary (other than a Foreign Subsidiary Holdco) or (y) at any time if one or
more Persons that is a Subsidiary that is not already a Guarantor hereunder
Guarantees any Indebtedness under any Senior Notes Indenture or any other public
or privately-placed debt securities issued by the Borrower, and, in each case,
promptly thereafter (and in any event within 30 days), cause such Person(s) to
become Guarantor(s) hereunder by (i) executing and delivering to the
Administrative Agent a Joinder Agreement and/or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii)
delivering to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person(s) (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clauses
(i) and (ii), as applicable, and no conflict with material agreements), in all
such cases of the foregoing clauses (i) and (ii), in form, content and scope
reasonably satisfactory to the Administrative Agent; provided, however, that, so
long as no Default or Event of Default has occurred and is continuing, if any
such Person constitutes a Material Domestic Subsidiary (other than a Foreign
Subsidiary Holdco) solely as a result of it having been acquired through an
Acquisition occurring after the Closing Date and does not otherwise Guarantee
Indebtedness under any Senior Notes Indenture or any other public or
privately-placed debt securities issued by the Borrower, then such Person shall
not be required to become a Guarantor under this Section 6.13(a) unless such
Person constitutes a Material Domestic Subsidiary (other than a Foreign
Subsidiary Holdco) at any time on or after the nine month anniversary of such
Acquisition, at which time it shall promptly become a Guarantor hereunder in
accordance with the preceding provisions of this Section 6.13(a). In addition,
Equinix may, from time to time, elect to cause any Domestic Subsidiary to become
a Guarantor in accordance with the preceding clauses (i) and (ii) of this
Section 6.13(a).
(b)    Notwithstanding anything herein to the contrary, at any time that the
Borrower has either (x) a Debt Rating by Moody’s of at least Baa3 and a Debt
Rating by S&P of at least BB or (y) a Debt Rating by S&P of at least BBB- and a
Debt Rating by Moody’s of at least Ba2, and so long as (A) no outstanding public
or privately-placed debt securities issued by the Borrower are guaranteed by any
of the Borrower’s direct or indirect Subsidiaries (it being understood that at
any time any public or privately-placed debt securities issued by the Borrower
are Guaranteed by any of the Borrower’s direct or indirect Subsidiaries, the
Borrower shall promptly thereafter (and in any event within 30 days) cause such
Subsidiaries to Guarantee the Obligations on a pari passu basis) and (B) no
Default or Event of Default then exists or would result therefrom, each of the
Guarantors will be automatically released from the Multiparty Guaranty, without
the requirement of any action by the Administrative Agent or the Lenders (the
“Automatic Guaranty Release”). The Administrative Agent shall cooperate with the
Loan Parties to execute and deliver appropriate releases to evidence such
release.
6.14.    Designation of Unrestricted Subsidiaries. The Borrower may, from time
to time, designate one or more Subsidiaries as “Unrestricted Subsidiaries” by
giving written notice to the Administrative Agent; provided, however, that (a)
in no event may the Borrower designate any Subsidiary as an Unrestricted
Subsidiary if, at the time of and immediately after giving effect to such
designation, either (i) the Attributable Asset Share of Equinix in all
Unrestricted Subsidiaries exceeds 10% of the consolidated total assets of
Equinix and its Subsidiaries (based on the most recent consolidated balance
sheet of Equinix and its Subsidiaries delivered to the Administrative Agent and
the Lenders under Section 6.01(a) or (b), or (ii) the Attributable A/R Share of
Equinix in all Unrestricted


-104-



--------------------------------------------------------------------------------





Subsidiaries exceeds 10% of the net accounts receivable of Equinix and its
Subsidiaries (based on the most recent consolidated balance sheet of Equinix and
its Subsidiaries delivered to the Administrative Agent and the Lenders under
Section 6.01(a) or (b)), and (b) no Subsidiary that is or is required to become
a Guarantor under Section 6.13 may be an Unrestricted Subsidiary. As of the
Closing Date, the Unrestricted Subsidiaries are set forth on Schedule 6.14. Any
Subsidiary which has been designated as an Unrestricted Subsidiary pursuant to
this Section 6.14 may, at any time thereafter, be redesignated as a Restricted
Subsidiary by the Borrower; provided, however, that a Subsidiary that has been
redesignated as a Restricted Subsidiary as provided in this sentence may not
thereafter be designated or redesignated as an Unrestricted Subsidiary.
6.15.    Maintenance of REIT Status. In the case of Equinix, at all times
conduct its affairs and the affairs of its Subsidiaries in a manner so as to
continue to qualify as a REIT for U.S. federal income tax purposes.
6.16.    Anti-Corruption Laws and Sanctions Laws. Conduct its businesses in
material compliance with applicable Anti-Corruption Laws, and maintain policies
and procedures reasonably designed to promote and achieve compliance with such
laws and applicable Sanctions by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents.
ARTICLE VII.    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:
7.01.    Liens. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 7.01;
(c)    Liens for taxes and assessments not yet delinquent or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(d)    statutory Liens of landlords and Liens of carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens arising in the
ordinary course of business which are not overdue for a period of more than 30
days or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person;
(e)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of customs duties in connection with the importation of
goods;


-105-



--------------------------------------------------------------------------------





(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(g)    normal and customary banker’s Liens and rights of setoff arising in the
ordinary course of business with respect to cash and cash equivalents; provided
that such cash and cash equivalents are not dedicated cash collateral in favor
of such depository institution and are not otherwise intended to provide
collateral security (other than for customary account commissions, fees and
reimbursable expenses relating solely to deposit accounts, and for returned
items);
(h)    normal and customary rights of setoff and similar Liens arising under
bona fide interest rate or currency hedging agreements, which are not for
speculative purposes;
(i)    precautionary Uniform Commercial Code financing statements in connection
with operating leases permitted hereunder;
(j)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(k)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(l)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(j);
(m)    Liens securing Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations, purchase money obligations for fixed or capital assets (including
the costs of construction, improvement or rehabilitation of such fixed or
capital assets) and, to the extent constituting a Lien, the interests of
landlords under build-to-suit leases; provided that (i) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition, or the cost of construction, improvement or rehabilitation
of such fixed or capital assets, as applicable;
(n)    leases, subleases, licenses and sublicenses which do not materially
interfere with the business of the Borrower or any Subsidiary;
(o)    Liens existing on property or assets of any Person at the time such
Person becomes a Subsidiary or such property or assets are acquired, but only,
in any such case, (i) if such Lien was not created in contemplation of such
Person becoming a Subsidiary or such property or assets being acquired, and
(ii) so long as such Lien does not encumber any assets other than the property
subject to such Lien at the time such Person becomes a Subsidiary or such
property or assets are acquired;


-106-



--------------------------------------------------------------------------------





(p)    any renewals, replacements or extensions of the Liens described in
clauses (b), (m) or (o) above, provided that (i) the property covered thereby is
not expanded, and (ii) the amount secured or benefited thereby is not increased;
(q)    Liens on JV Interests held by a Loan Party or a Subsidiary in JV Entities
securing the obligations of such Loan Party or Subsidiary to honor put rights
and put options in favor of joint venture partners with respect to the JV
Interests held by joint venture partners in such JV Entities, provided that such
Liens shall attach only to the JV Interests held by such Loan Party or a
Domestic Subsidiary and not to any other assets of such Loan Party or
Subsidiary;
(r)    Liens arising in connection with Sale-Leaseback Transactions permitted
under Section 7.05(l);
(s)    Liens in the form of cash collateral securing reimbursement obligations
under bank guarantees, letters of credit and other documentary credits not
issued hereunder but permitted by Section 7.03, not to exceed $50,000,000 in the
aggregate;
(t)    Liens arising from sales or discounts of accounts receivable to the
extent permitted under Section 7.05(g);
(u)    Liens granted by (i) any Subsidiary of the Borrower that is not a Loan
Party in favor of any Restricted Subsidiary or the Borrower or (ii) any
Guarantor in favor of the Borrower or any Guarantor;
(v)    Liens resulting from escrow or deposits of cash required to satisfy
“funds certain” or good faith deposit requirements in connection with Permitted
Acquisitions; provided that (i) the aggregate amount of such escrows and
deposits shall not at any time exceed the cash consideration to be paid by
Equinix and its Restricted Subsidiaries for the applicable Permitted
Acquisition, and any such escrows and deposits in excess of an aggregate amount
of $2,000,000,000 shall consist solely of proceeds of term loans, bridge loans,
or debt or equity securities borrowed or issued by Equinix or a Restricted
Subsidiary (and permitted hereunder) to fund such Permitted Acquisition and (ii)
the applicable Liens shall terminate upon the earliest of (x) the consummation
of the applicable Permitted Acquisition (and such dollar limitation shall be
reduced by the applicable amount) and (y) the date of the termination or
abandonment of such Permitted Acquisition; and
(w)    Liens not otherwise permitted by this Section 7.01, if at the time of,
and after giving effect to, the creation or assumption of any such Lien the sum,
without duplication, of (i) the aggregate amount of all Indebtedness of the
Borrower and its Restricted Subsidiaries that is secured by any Liens not
otherwise permitted under clauses (a) through (v) of this Section 7.01 plus (ii)
the aggregate amount of Indebtedness of Restricted Subsidiaries of the Borrower
that are not Guarantors permitted under subsection (n) of Section 7.03, shall
not exceed the greater of $1,500,000,000 and 10% of Adjusted Consolidated Total
Assets as of the end of the most recently ended fiscal quarter prior to the
attachment of such Liens.
7.02.    Investments. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, make any Investments that are
Acquisitions, other than Permitted Acquisitions;


-107-



--------------------------------------------------------------------------------





or make any other material Investments outside of the ordinary course of
business, except to the extent that no Default shall have occurred and be
continuing at the time of such Investment or would result therefrom.
7.03.    Indebtedness. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create, incur, assume or
otherwise be directly or indirectly liable for any Indebtedness, except:
(a)    Indebtedness arising under the Loan Documents;
(b)    Indebtedness outstanding on the Closing Date and set forth on Schedule
7.03 hereto, reduced by the amount of any scheduled amortization payments,
mandatory prepayments when actually paid, conversions or permanent reductions
thereof;
(c)    Indebtedness in respect of Capital Leases, build-to-suit leases, and
purchase money obligations for fixed or capital assets, so long as no Default
has occurred and is continuing or would result from the creation, incurrence or
assumption thereof;
(d)    Swap Obligations; provided that such Swap Obligations are entered into to
protect the Borrower or any of its Restricted Subsidiaries from fluctuations in
interest rates, currency exchange rates or commodity prices (and not for
speculative purposes);
(e)    intercompany Indebtedness constituting Investments permitted by Section
7.02;
(f)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided that such Indebtedness is extinguished within five
Business Days of incurrence;
(g)    Indebtedness in respect of performance bonds, bankers’ acceptances,
workers’ compensation claims, surety, bid, appeal or similar bonds, completion
guarantees, payment obligations in connection with self-insurance or similar
obligations, and bank overdrafts (and letters of credit in respect thereof) in
the ordinary course of business;
(h)    (i) any Indebtedness incurred by the Borrower or any Restricted
Subsidiary (such Indebtedness, “Refinancing Indebtedness”) that refinances
Indebtedness incurred by the Borrower or such Restricted Subsidiary, or that the
Borrower or such Restricted Subsidiary is otherwise permitted to maintain, under
Section 7.03(b) or Section 7.03(l); provided, that (w) the weighted average life
to maturity of such Refinancing Indebtedness is not less than the weighted
average life to maturity of the existing Indebtedness being refinanced, (x) the
aggregate principal amount of such Refinancing Indebtedness does not exceed the
aggregate principal amount of such existing Indebtedness being refinanced (plus
accrued interest, any premium, and reasonable fees and expenses incurred by the
Borrower or such Restricted Subsidiary in connection with such refinancing), (y)
to the extent such existing Indebtedness being refinanced is secured, such
Refinancing Indebtedness is secured by no more collateral, and with no more
senior lien priority, than such existing Indebtedness being refinanced and (z)
the guarantors and obligors in respect of such Refinancing Indebtedness are the
same as, or a


-108-



--------------------------------------------------------------------------------





subset of, the guarantors and obligors in respect of such Indebtedness being
refinanced and (ii) any Guarantee of the Refinancing Indebtedness described in
the foregoing clause (i), but only to the extent such Guarantee exists with
respect to the Indebtedness being refinanced at the time such refinancing occurs
and is not created in contemplation of such refinancing;
(i)    Indebtedness consisting of “earn-out” obligations, guarantees,
indemnities or obligations in respect of purchase price adjustments in
connection with the acquisition or disposition of assets;
(j)    Indebtedness in respect of letters of credit, bank guarantees or similar
instruments issued or created in the ordinary course of business, including in
respect of health, disability or other employee benefits or property, casualty
or liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 60
days following the incurrence thereof;
(k)    Indebtedness arising in connection with Sale-Leaseback Transactions,
provided that the Lien securing such Indebtedness is permitted under Section
7.01;
(l)    Acquired Indebtedness;
(m)    Indebtedness represented by Guarantees of Indebtedness of a Restricted
Subsidiary that such Restricted Subsidiary is permitted to incur, or that is
otherwise permitted to be maintained by such Restricted Subsidiary, under
clauses (c) through (g), (i), (j), (k) or, if such Indebtedness is secured by a
Lien permitted under Section 7.01 or such Restricted Subsidiary is not a
Guarantor, (n) of this Section 7.03; and
(n)    other Indebtedness so long as no Default has occurred and is continuing
or would result from the creation, incurrence or assumption thereof; provided
that the sum, without duplication, of (i) Indebtedness of the Borrower and its
Restricted Subsidiaries that is secured by Liens permitted under clause (w) of
Section 7.01 and (ii) Indebtedness of Restricted Subsidiaries that are not
Guarantors that is not otherwise permitted by this Section 7.03 shall not exceed
the greater of $1,500,000,000 and 10% of Adjusted Consolidated Total Assets as
of the end of the most recently ended fiscal quarter prior to the incurrence of
such Indebtedness.
7.04.    Fundamental Changes.
(a)    The Borrower shall not, nor shall it permit any Restricted Subsidiary to,
directly or indirectly, enter into any consolidation, merger, or other
combination, except so long as no Event of Default has occurred and is
continuing or would result therefrom:
(i)    any Loan Party may consolidate, merge or combine with any other Loan
Party (provided that if any such Loan Party is Equinix, Equinix shall be the
surviving entity),
(ii)    any Loan Party may consolidate, merge or combine with any Subsidiary
that is not a Loan Party if such Loan Party is the surviving entity,


-109-



--------------------------------------------------------------------------------





(iii)    any Subsidiary that is not a Loan Party may consolidate, merge or
combine with any Subsidiary that is not a Loan Party, and
(iv)    any Loan Party or Subsidiary may consolidate, merge or combine with any
Person in connection with a Permitted Acquisition or a transaction permitted by
Section 7.05, so long as (1) in the case of a consolidation, merger or
combination of a Loan Party with another Person, such Person expressly assumes
all Obligations of such Loan Party (in each case pursuant to documentation
satisfactory to the Administrative Agent) if such Person is the surviving
entity, and (2) if Equinix is a party to such Permitted Acquisition or
transaction permitted by Section 7.05, Equinix shall be the surviving entity; or
(b)    liquidate or dissolve any Loan Party’s business or any Domestic
Subsidiary’s business except as may be permitted by Section 7.05(a) or Section
7.05(b) (but no such liquidation or dissolution shall be permitted for Equinix).
7.05.    Maintenance of Assets; Dispositions. The Borrower shall not, nor shall
it permit any Restricted Subsidiary to, directly or indirectly, sell, assign,
lease, transfer or otherwise Dispose of (collectively, “Transfer”) any part of
the business or assets of the Borrower or any Restricted Subsidiary, except:
(a)    (i) Transfers (including (except in the case of Equinix) any disposition
that is in the nature of a liquidation or dissolution) among the Loan Parties or
(ii) Transfers (including any disposition that is in the nature of a liquidation
or dissolution) by any wholly-owned Subsidiary that is a Guarantor to (1) the
Borrower, or (2) any other wholly-owned Subsidiary that is a Guarantor;
(b)    Transfers (including any disposition that is in the nature of a
liquidation or dissolution) (i) by any Subsidiary that is not a Loan Party to
the Borrower or any Subsidiary or (ii) so long as no Default would result from
such Transfer, by the Borrower to any Restricted Subsidiary which do not
constitute a Change of Control;
(c)    leases or subleases of, or occupancy agreements with respect to, real
property (including IBX centers);
(d)    non-exclusive licenses of intellectual property and similar arrangements
for the use of the property of the Loan Parties in the ordinary course of
business;
(e)    sales of inventory to customers in the ordinary course of business;
(f)    Transfers of cash, cash equivalents and marketable securities in the
ordinary course of business, including, without limitation, to a Subsidiary;
(g)    sales or discounts of accounts receivable without recourse in the
ordinary course of business (and excluding accounts receivable which have been
fully reserved or written off) in connection with accounts receivable that are
more than 90 days past due;
(h)    Transfers of worn-out, obsolete or surplus equipment no longer used in
the ordinary course of business;


-110-



--------------------------------------------------------------------------------





(i)    the abandonment or other disposition of intellectual property that is no
longer economically practicable to maintain or useful in the conduct of
business;
(j)    Transfers of assets subject to a casualty or event of loss covered by
insurance following the receipt of insurance proceeds with respect to such
casualty or event of loss;
(k)    Transfers constituting Liens permitted under Section 7.01 and Investments
or Restricted Payments that are not prohibited by this Agreement;
(l)    Sale-Leaseback Transactions to the extent not otherwise prohibited
hereunder;
(m)    Transfers of assets required by Governmental Authorities as a condition
to their approval of the consummation of Permitted Acquisitions; and
(n)    other Transfers not otherwise permitted by this Section 7.05, so long as
(i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) the aggregate book value of assets so Transferred in
any fiscal year of Equinix under this clause (n) does not exceed 15% of Adjusted
Consolidated Total Assets; provided, however, that such Transfers that
constitute Asset Sales shall be subject, as applicable, to the prepayment
requirements set forth in Section 2.04(c).
7.06.    Restricted Payments. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, declare or make, directly or
indirectly, any Restricted Payment, except:
(a)    any Subsidiary may pay dividends or distributions on its Equity Interests
to the Borrower or to any intervening Subsidiary of the Borrower;
(b)    dividends or distributions payable solely in Equity Interests (other than
Equity Interests that are mandatorily redeemable or redeemable at the option of
the holder thereof on any date that is earlier than 91 days after the Maturity
Date in effect at the time of the declaration or making of such dividend or
distribution);
(c)    cash payments (i) for repurchases by the Borrower of common stock of the
Borrower from officers, directors and employees of the Borrower or any of its
Subsidiaries or their authorized representatives upon the death, disability or
termination of employment of such employees or termination of their seat on the
board of the Borrower, and (ii) in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower, in an
aggregate amount, for the foregoing sub-clauses (c)(i) and (c)(ii), not to
exceed $5,000,000;
(d)    noncash repurchases of Equity Interests deemed to occur upon the exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price and related statutory withholding taxes of such options or
warrants;
(e)    Equinix may (i) issue and deliver Permitted Junior Securities (as defined
in the indentures for the Convertible Subordinated Notes (the “Convertible
Subordinated Notes Indentures”)) upon conversion of the Convertible Subordinated
Notes in accordance with the terms of the Convertible


-111-



--------------------------------------------------------------------------------





Subordinated Notes Indentures and (ii) unless (x) an Event of Default described
in Section 8.01(a) has occurred and is continuing or (y) a Payment Blockage
Period (as defined in the Convertible Subordinated Notes Indentures) is in
effect, make (A) regularly scheduled payments of cash interest and, to the
extent not prohibited hereunder, mandatory principal payments on the Convertible
Subordinated Notes, in each case, in accordance with the terms thereof, and (B)
cash Restricted Payments in satisfaction of fractional shares in connection with
a conversion of the Convertible Subordinated Notes into Permitted Junior
Securities in accordance with the terms of Convertible Subordinated Notes
Indentures;
(f)    so long as (i)(A) Equinix believes in good faith that it qualifies as a
REIT, (B) Equinix has not publicly disclosed an intention to no longer be
treated as a REIT, and (C) no resolution shall have been adopted by Equinix’s
board of directors abandoning or otherwise contradicting its intent to elect to
be treated as a REIT, or (ii) Equinix is a REIT, Equinix may make cash dividends
and distributions to its shareholders notwithstanding that any Default may have
occurred and be continuing (x) provided such cash dividends and distributions do
not exceed in the aggregate for any period of four consecutive fiscal quarters
of Equinix up to 100% of Funds From Operations for such period or (y) in such
greater amount as may be required for Equinix to continue to be qualified as a
REIT or to avoid the imposition of income or excise taxes on Equinix; and
(g)    to the extent that no Default shall have occurred and be continuing at
the time of such action or would result therefrom, Restricted Payments not
otherwise permitted by clauses (a) through (f).
7.07.    Change in Nature of Business. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly, engage in any
business activities substantially different from the present business of the
Borrower and its Subsidiaries on the date hereof or reasonably related thereto.
7.08.    Transactions with Affiliates. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of a Loan Party, whether or not in
the ordinary course of business, other than (a) on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary, as the
case may be, as would be obtainable by the Borrower or such Restricted
Subsidiary, as the case may be, at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, (b) transactions expressly
permitted by Section 7.04(a), Section 7.05(a), Section 7.05(b), or, in the case
of transactions with Subsidiaries only, Section 7.05(f), (c) transactions
between the Borrower and its wholly-owned Subsidiaries, (d) transactions among
the Borrower’s wholly-owned Subsidiaries, or (e) other individual transactions
that do not involve amounts in excess of $50,000,000 per transaction or series
of related transactions.
7.09.    Burdensome Agreements. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Material Domestic Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, (ii) of any Material Domestic Subsidiary to
Guarantee the Indebtedness of the Borrower or any Guarantor or (iii) of the
Borrower or any Material Domestic Subsidiary to create, incur, assume or suffer
to exist Liens on property of such Person; provided, however, that (A) none of
the foregoing shall apply to restrictions and conditions imposed by applicable
Laws (which (taken as


-112-



--------------------------------------------------------------------------------





a whole) could not reasonably be expected to have a Material Adverse Effect),
(B) none of the foregoing shall apply to customary restrictions and conditions
contained in agreements relating to the sale of the assets or Equity Interests
permitted under Section 7.05 pending such sale, provided such restrictions and
conditions apply only to the Person whose assets or Equity Interests are to be
sold, (C) clauses (i) and (iii) shall not apply to restrictions or conditions
imposed on specific assets which are the subject of any leases (including
Capital Leases and build-to-suit leases) or to customary provisions in leases
(including Capital Leases and build-to-suit leases) and other contracts
restricting the assignment of such leases and other contracts, (D) clauses (ii)
and (iii) shall not apply to the restrictions contained in the Senior Notes
Indentures (as such restrictions are in effect on the Closing Date), (E) clauses
(ii) and (iii) shall not apply to customary restrictions contained in the
documentation relating to financings permitted hereunder, provided that such
restrictions shall not restrict (x) any Loan Party’s or Material Domestic
Subsidiary’s ability to grant Liens in favor of the Administrative Agent and the
Guaranteed Parties (or the Administrative Agent and any Guaranteed Party’s
ability to enforce such Liens) under or in connection with the Loan Documents or
(y) any Loan Party’s or Material Domestic Subsidiary’s ability to guarantee the
Obligations and (F) such clause (i) shall not apply to restrictions imposed on
any Foreign Subsidiary pursuant to the terms of any agreement governing
Indebtedness of such Foreign Subsidiary permitted under Section 7.03 (including
restrictions imposed on Equinix Japan K.K. and its Subsidiaries contained in the
documentation relating to the Existing Japanese Yen Loan) provided that any such
restrictions shall not limit the ability of any such Persons, so long as no
default or event of default has occurred under such financing, to make
Restricted Payments in an amount equal to at least 50% of consolidated net
income to the Borrower or to such person’s Parent, a wholly owned Subsidiary of
the Borrower; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure the Obligations, other than the
requirements contained in the Senior Notes Indentures (as such requirements are
in effect on the Closing Date).
7.10.    Use of Proceeds. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
7.11.    Financial Covenants. The Borrower shall not:
(a)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of Equinix to be less
than 1.50 to 1.00.
(b)    Consolidated Net Lease Adjusted Leverage Ratio. Permit the Consolidated
Net Lease Adjusted Leverage Ratio as of the end of any fiscal quarter of Equinix
to exceed 6.00 to 1.00.
(c)    Consolidated Lease Adjusted Secured Leverage Ratio. Permit the
Consolidated Lease Adjusted Secured Leverage Ratio as of the end of any fiscal
quarter of Equinix to exceed 2.25 to 1.00.






-113-



--------------------------------------------------------------------------------





7.12.    Prepayments of Certain Indebtedness. The Borrower shall not, nor shall
it permit any Restricted Subsidiary to, directly or indirectly, prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in violation of any subordination terms of,
any portion of, except to the extent provided in Section 7.06(e), any
Convertible Subordinated Notes or other Indebtedness that is subordinated to the
Obligations, unless no Default or Event of Default has occurred and is
continuing or would result therefrom.
7.13.    Sanctions. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, to fund any
activities of or business with any Person that, at the time of the use of such
proceeds, is the subject of Sanctions or is located, organized or resident in
any Designated Jurisdiction, or in any other manner that could reasonably be
expected to result in a violation of Sanctions by any party to this Agreement or
any other Loan Document (including any Guaranteed Party).
7.14.    Anti-Corruption Laws. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, directly or indirectly use the
proceeds of any Credit Extension for any purpose that would materially breach
any Anti-Corruption Laws or cause any party to this Agreement or any other Loan
Document (including any Guaranteed Party) to be in violation of any applicable
Anti-Corruption Laws.
7.15.    Foreign Subsidiary Holdcos. At any time prior to the Automatic Guaranty
Release, the Borrower shall not permit any Foreign Subsidiary Holdco to engage
in any business or activity other than (a) the ownership of Equity Interests and
Indebtedness of one or more Foreign Subsidiaries or Foreign Subsidiary Holdcos,
(b) maintaining its corporate or company existence, (c) participating in tax,
accounting and other administrative activities as part of a consolidated group
of companies, and (d) activities incidental to the foregoing.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
8.01.    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or any interest on any
Loan or on any L/C Obligation, or (ii) within three Business Days after the same
becomes due, any fee due hereunder or any other amount payable hereunder or
under any other Loan Document; or
(b)    Covenants. Any Loan Party breaches, or fails to perform or observe, any
term, covenant or agreement contained in any of Sections 6.01, 6.02, 6.03, 6.05
(as to existence only), 6.10, 6.11, 6.13, 6.14, 6.15, 6.16 or Article VII; or
(c)    Other Breaches. Any Loan Party fails to perform or observe any covenant
or agreement (not specified in subsections (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for 30 days after the earlier of (i) a Responsible Officer of a


-114-



--------------------------------------------------------------------------------





Loan Party obtaining knowledge of such failure and (ii) the Administrative Agent
or a Lender notifying such Loan Party in writing of such failure; or
(d)    Default under Other Loan Documents. Any default or event of default
occurs under any other Loan Document or other document required by or delivered
in connection with this Agreement (after giving effect to any applicable grace
periods) or any such document is no longer in effect, or any Guarantor purports
to revoke or disavow a guaranty, including the Multiparty Guaranty, of any of
the Obligations; or
(e)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(f)    Cross-Default. (i) Any default occurs under any agreement of the Borrower
or its Subsidiaries (other than any agreement entered into by any Unrestricted
Subsidiary with respect to Indebtedness of such Unrestricted Subsidiary for
which there is no recourse to the Borrower or any Restricted Subsidiary) that
permits the counterparty to such agreement to declare to be due and payable
prior to the stated maturity thereof an obligation of the Borrower or any of its
Subsidiaries of $200,000,000 or more, individually or in the aggregate for any
or all such entities; or (ii) the Borrower or any Subsidiary thereof (x) fails
to observe or perform any other agreement or condition relating to any such
obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or (y) any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such obligation
or the beneficiary or beneficiaries of such obligation (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such obligation to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such obligation
to be made, prior to its stated maturity, or such obligation to become payable
or cash collateral in respect thereof to be demanded, unless, in the case of
clause (f)(ii)(y), the Borrower would not be prohibited from prepaying such
Indebtedness under Section 7.12, disregarding for this purpose any Default that
would otherwise arise under this Section 8.01(f)(ii)(y); or (iii) there occurs
under any Swap Contract (other than a Swap Contract entered into by an
Unrestricted Subsidiary for which there is no recourse to the Borrower or any
Restricted Subsidiary) an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which the Borrower or any Subsidiary is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which the Borrower or any Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Borrower
or such Subsidiary as a result thereof is $200,000,000 or more; or
(g)    Insolvency Proceedings. Any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or


-115-



--------------------------------------------------------------------------------





(h)    Receivers. A receiver or similar official is appointed for a substantial
portion of any Loan Party’s or any Material Subsidiary’s business, or the
business is terminated; or
(i)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Material
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 45 days after its issue or levy; or
(j)    Judgments. (i) Any judgments or arbitration awards are entered against
the Borrower or any Subsidiary thereof (other than, solely with respect to
judgments or awards as to which there is no claim or recourse against the
Borrower or any Restricted Subsidiary, any Unrestricted Subsidiary) in an
aggregate amount of $200,000,000 or more, and there is a period of 45
consecutive days during which either such judgments or arbitration awards remain
unpaid or unsatisfied or a stay of enforcement of such judgments, by reason of a
pending appeal, is not in effect; or (ii) any one or more non-monetary final
judgments are entered against the Borrower or any Subsidiary thereof that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and there is a period of 45 consecutive days during
which a stay of enforcement of such non-monetary final judgment(s), by reason of
a pending appeal, is not in effect; or
(k)    ERISA. An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount of $200,000,000 or more,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount of $200,000,000 or more; or
(l)    Invalidity of Loan Documents. The Borrower or any other Loan Party
asserts in writing that this Agreement or any other Loan Documents, or part
thereof, is invalid, or a court of competent jurisdiction invalidates any part
of this Agreement or any other Loan Document; or
(m)    Change of Control. A Change of Control occurs.
8.02.    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(i)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligations shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower and the Guarantors;


-116-



--------------------------------------------------------------------------------





(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(iv)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03.    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Guaranteed Obligations shall, subject to the
provisions of Sections 2.14 and 2.15, be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second    , to payment of that portion of the Guaranteed Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Guaranteed Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and L/C Borrowings and that portion of the
Guaranteed Obligations owing under Guaranteed Hedge Agreements and Guaranteed
Cash Management Agreements, ratably among the Lenders, Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;




-117-



--------------------------------------------------------------------------------





Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.14; and
Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Guaranteed Obligations, in the order set forth above.
Notwithstanding the foregoing, Guaranteed Obligations arising under Guaranteed
Cash Management Agreements and Guaranteed Hedge Agreements shall be excluded
from the application described above if the Administrative Agent has not
received a Guaranteed Party Designation Notice, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be. Each Cash Management Bank or
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX for itself and its Affiliates as if a “Lender” party hereto.
Notwithstanding the foregoing, Excluded Swap Obligations with respect to any
Loan Party shall not be paid with amounts received from such Loan Party or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Guaranteed Obligations
otherwise set forth above in this Section.
ARTICLE IX.
ADMINISTRATIVE AGENT
9.01.    Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.




-118-



--------------------------------------------------------------------------------





9.02.    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.03.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Appropriate Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Appropriate Lenders as shall be necessary, or
as the Administrative Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder


-119-



--------------------------------------------------------------------------------





or thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution), including, without limitation, any representation or
warranty contained therein, believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05.    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub‑agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06.    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”),


-120-



--------------------------------------------------------------------------------





then the retiring Administrative Agent may (but shall not be obligated to) on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in


-121-



--------------------------------------------------------------------------------





taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.
9.08.    No Other Rights or Duties, Etc. Anything herein to the contrary
notwithstanding, no Joint Lead Arranger nor any bookrunner, syndication agent or
documentation agents listed on the cover page hereof shall have any rights,
privileges, powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except (a) in the case of any such Person, in its
capacity, as applicable, as the Administrative Agent, a Lender or the L/C Issuer
hereunder and (b) in the case of the Left Lead Arranger, as set forth in the Fee
Letter.
9.09.    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Guaranteed Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.08 and 10.04) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured/Guaranteed Obligations or the rights of any Lender or the
L/C Issuer to authorize the Administrative Agent to vote in respect of the claim
of any Lender or the L/C Issuer in any such proceeding.




-122-



--------------------------------------------------------------------------------





9.10.    Multiparty Guaranty Matters. Each of the Lenders (including to the
extent applicable, in its capacities as a Cash Management Bank and a Hedge Bank)
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion (other than in the case of clause (ii), which release
shall be automatic), to release any Guarantor from its obligations under the
Multiparty Guaranty (i) if such Person ceases to be a Subsidiary as a result of
a transaction permitted under the Loan Documents or (ii) in connection with the
Automatic Guaranty Release.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Multiparty Guaranty pursuant to this Section
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to release such
Guarantor from its obligations under the Multiparty Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.
9.11.    Guaranteed Cash Management Agreements and Guaranteed Hedge Agreements.
Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03 or the
Multiparty Guaranty by virtue of the provisions hereof shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise (or to notice of or to consent to
any amendment, waiver or modification of the provisions hereof or of the
Multiparty Guaranty) other than (i) pursuant to Section 10.01(i), and (ii) in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Guaranteed Obligations arising under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements except to the extent expressly
provided herein and unless the Administrative Agent has received a Guaranteed
Party Designation Notice of such Guaranteed Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Guaranteed
Obligations arising under Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements in the case of a Facility Termination Date.
9.12.    Lender ERISA Non-Fiduciary Representations and Covenants.
(a)    Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Left Lead Arranger,
and each other Joint Lead Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:




-123-



--------------------------------------------------------------------------------





(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
§ 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84‑14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless clause (a)(i) above is true with respect to a Lender
or such Lender has not provided another representation, warranty and covenant as
provided in clause (a)(iv) above, such Lender further (i) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (ii)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Left Lead Arranger, and each other Joint Lead Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that:
(i)    none of the Administrative Agent, the Left Lead Arranger, and each other
Joint Lead Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other


-124-



--------------------------------------------------------------------------------





person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Left Lead Arranger, and each other Joint Lead Arranger or any their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.
ARTICLE X.
MISCELLANEOUS
10.01.    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the immediately succeeding
sentence) any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that (i) only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay


-125-



--------------------------------------------------------------------------------





interest or Letter of Credit Fees at the Default Rate and (ii) only the consent
of the Required Lenders shall be necessary to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;
(e)    change (i) Sections 2.12 or 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.04(c) or 2.05(b), respectively,
in any manner that materially and adversely affects the Lenders under a Facility
without the written consent of (x) if such Facility is the Revolving Facility,
the Required Revolving Lenders, and (y) if such Facility is the Term Facility,
the Required Term Lenders;
(f)    (i) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Lenders”,
“Required Revolving Lenders”, or “Required Term Lenders” without the written
consent of each Lender under the applicable Facilities or Facility;
(g)    (i) amend Section 1.06 or the definition of “Alternative Currency”, other
than to eliminate currencies available to be utilized as Alternative Currencies,
without the written consent of each Lender, or (ii) amend the first
parenthetical appearing in definition of “Interest Period” other than to
eliminate such parenthetical or any period set forth in such parenthetical
without the written consent of each Lender;
(h)    release all or substantially all of the value of the Multiparty Guaranty
without the written consent of each Lender, except to the extent the release of
any Guarantor is permitted pursuant to Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone); or
(i)    prior to the Automatic Guaranty Release, change Section 8.03 or the
definition of “Guaranteed Cash Management Agreement”, “Cash Management Bank”,
“Hedge Bank”, “Guaranteed Hedge Agreements”, “Guaranteed Obligations”, or
“Guaranteed Parties” (as defined in this Agreement or any applicable Credit
Document), in each case in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each affected Cash
Management Bank or Hedge Bank.
Notwithstanding anything to the contrary in this Section 10.01 or in any other
provision of this Agreement or any other Loan Document:
(i)    no amendment, waiver or consent shall, unless in writing and signed by
the L/C Issuer in addition to the Lenders required above, affect the rights or
duties of the L/C Issuer under this Agreement or any Issuer Document relating to
any Letter of Credit issued or to be issued by it;


-126-



--------------------------------------------------------------------------------





(ii)    the definition of “Letter of Credit Sublimit” may be amended with only
the consent of the Borrower, the Administrative Agent, the L/C Issuer and the
Required Revolving Lenders;
(iii)    the amount of any L/C Issuer’s L/C Issuer Sublimit may be increased,
and Schedule 2.01 may be amended to reflect such increase and any corresponding
reductions in the amount of any other L/C Issuer’s L/C Issuer Sublimit, with
only the consent of the Borrower and the L/C Issuer that is increasing its L/C
Issuer Sublimit;
(iv)    this Agreement may be amended as contemplated by clause (ii) of
Section 2.13(e) in connection with the addition of a new term loan tranche with
the consent of only the Administrative Agent, the Lenders providing such Term
Loan and the Borrower;
(v)    no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document;
(vi)    the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto;
(vii)    the Administrative Agent and the Borrower may amend any Loan Document
to (1) cure any ambiguity, omission, mistake, defect or inconsistency, in each
case, of a technical nature or (2) make any change that would add or make more
restrictive any covenant of the Loan Parties or provide an additional right or
benefit to the Lenders or the L/C Issuer, so long as, in each case, (x) such
changes shall not be adverse to the Lenders or the L/C Issuer, (y) the Lenders
and the L/C Issuer shall have received at least five (5) Business Days’ prior
written notice thereof and (z) the Administrative Agent shall not have received,
within five (5) Business Days following the date of such notice to the Lenders,
written notice from (I) the Required Lenders stating that the Required Lenders
object to such amendment or (II) if affected by such amendment, L/C Issuer
stating that it objects to such amendment;
(viii)    this Agreement may be amended by an Extension Amendment or a
Refinancing Amendment as contemplated by and in accordance with Section 2.16 or
Section 2.17 with the consent of only the Borrower, the Administrative Agent,
the L/C Issuer (to the extent the terms of this Section 10.01 would require the
L/C Issuer for the amendments effected in such Extension Amendment) and each (1)
Extending Lender, in the case of an Extension Amendment, or (2) each applicable
Credit Agreement Refinancing Facility Lender, in the case of a Refinancing
Amendment;
(ix)    no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all


-127-



--------------------------------------------------------------------------------





Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than other affected Lenders shall require the consent of such
Defaulting Lender;
(x)    any Lender may exchange, continue or rollover all or a portion of its
Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender; and
(xi)    the Administrative Agent and the Borrower may amend this Agreement to
provide for a LIBOR Successor Rate to the extent permitted by the procedures
prescribed in the definition of “Eurocurrency Rate”.
10.02.    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or any other Loan Party, the Administrative Agent or
the L/C Issuer, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its respective discretion, agree to accept notices and


-128-



--------------------------------------------------------------------------------





other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. The Borrower, the Administrative Agent and the
L/C Issuer may change its respective address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such


-129-



--------------------------------------------------------------------------------





Public Lender’s compliance procedures and applicable Law, including United
States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Loan Notices and Letter
of Credit Applications) purportedly given by or on behalf of the Borrower or any
Guarantor even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower or any Guarantor. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03.    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.12,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.


-130-



--------------------------------------------------------------------------------





10.04.    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
penalties and related expenses (including the fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
such Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such other Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined


-131-



--------------------------------------------------------------------------------





by a court of competent jurisdiction. Without limiting the provisions of
Section 3.01(c), this Section 10.04(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower or any other
Loan Party for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided further that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.11(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower and each other Loan Party shall not assert, and
each hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.










-132-



--------------------------------------------------------------------------------





(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent and
the L/C Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
10.05.    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower or any other Loan Party is made to the Administrative Agent, the
L/C Issuer or any Lender, or the Administrative Agent, the L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuer under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.
10.06.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment under any Facility and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations) at the time owing to it); provided that, in each case with respect
to any Facility, any such assignment shall be subject to the following
conditions:




-133-



--------------------------------------------------------------------------------





(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitments under the Revolving Facility or
the principal outstanding balance of the Term Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $10,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that, the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of Revolving Loans or
Revolving Commitments.


-134-



--------------------------------------------------------------------------------





(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall


-135-



--------------------------------------------------------------------------------





be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain and update at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than (w) a natural person, (x) a Defaulting Lender, or (y) the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request


-136-



--------------------------------------------------------------------------------





and expense, to use commercially reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 10.13 with respect to any
Participant.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant to which that Lender has sold a
participation and the principal amounts (and stated interest) of each such
Participant’s interest in the Commitments, Loans, L/C Obligations or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
L/C Obligations or its other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, L/C Obligation or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(f)    Resignation By Bank of America as L/C Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, upon 30 days’ notice to the Borrower and the
Revolving Lenders, resign as L/C Issuer. In the event of any such resignation as
L/C Issuer, the Borrower shall be entitled to appoint from among the Revolving
Lenders a successor L/C Issuer hereunder; provided, however, that no failure by
the Borrower to appoint any such successor shall affect the resignation of Bank
of America as L/C Issuer. If Bank of America resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Lenders to make Base Rate
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (ii) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.






-137-



--------------------------------------------------------------------------------





10.07.    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.13(c) or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) with the consent of the Borrower,
(h) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder,
(ii) to any credit insurance provider relating to the Borrower or its
Subsidiaries and their respective obligations, or (iii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower. For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
10.08.    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such


-138-



--------------------------------------------------------------------------------





Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower and the other Loan
Parties now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or Loan
Parties may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Guaranteed
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower or other relevant Loan Party and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
10.09.    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means shall be effective as delivery of an original executed
counterpart of this Agreement.


-139-



--------------------------------------------------------------------------------





10.11.    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12.    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent or the L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
10.13.    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) any Lender is a Defaulting Lender or a Non-Extending Lender,
or (iv) any Lender has refused or failed, within a reasonable period of time (as
determined by Administrative Agent in its reasonable discretion) from first
receiving a written request therefor from Administrative Agent, to provide its
written approval of any amendment, consent or waiver in respect of any matter
related to this Agreement or the other Loan Documents requiring that all Lenders
or all affected Lenders will have given written approval of such requested
amendment, consent or waiver pursuant to Section 10.01 and in such instance
Lenders sufficient to constitute Required Lenders have already provided such
written approval pursuant to Section 10.01, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:








-140-



--------------------------------------------------------------------------------





(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws;
(e)    in the case of an assignment resulting from a Lender refusing or failing
to provide its written approval referenced in clause (iv) above, the applicable
assignee shall have consented to the applicable amendment, waiver or consent;
and
(f)    in the case of an assignment from a Non-Extending Lender, such assignment
shall not be effective until the applicable Existing Revolving Maturity Date or
Existing Term Maturity Date, as applicable, in accordance with Section 2.16(d).
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14.    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN, EXCLUSIVELY, THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY


-141-



--------------------------------------------------------------------------------





APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SUBSECTION (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Joint Lead Arrangers and the Lenders are arm’s-length commercial
transactions between the Borrower, each other Loan Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Joint


-142-



--------------------------------------------------------------------------------





Lead Arrangers and the Lenders, on the other hand, (B) each of the Borrower and
the other Loan Parties has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower and
each other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Joint Lead
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any other Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent nor any Lender or Joint Lead Arranger
has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Joint Lead Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Lender or Joint Lead Arranger has any obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates. Each of the Borrower and the other Loan Parties
agrees that it will not claim that any of the Administrative Agent, Joint Lead
Arrangers or Lenders has rendered advisory services of any nature or respect or
owes a fiduciary or similar duty to the Borrower or such Loan Party, in
connection with the transactions contemplated hereby or the process leading
thereto.
10.17.    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation Assignment
and Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
10.18.    USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Loan Party shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.


-143-



--------------------------------------------------------------------------------





10.19.    Multiparty Guaranty.
(a)    Multiparty Guaranty. Each Guarantor hereby absolutely and
unconditionally, jointly and severally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Guaranteed
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrower or any other Loan Party
or their Subsidiaries to the Guaranteed Parties, arising hereunder or under any
other Loan Document, any Guaranteed Cash Management Agreement or any Guaranteed
Hedge Agreement (including all renewals, extensions, amendments, refinancings
and other modifications thereof and all costs, attorneys’ fees and expenses
incurred by the Guaranteed Parties in connection with the collection or
enforcement thereof). Notwithstanding the foregoing, the liability of each
Guarantor individually with respect to this Multiparty Guaranty shall be limited
to an aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.
The Administrative Agent’s books and records showing the amount of the
Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations. This
Multiparty Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantors, or
any of them, under this Multiparty Guaranty, and each Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.
(b)    Rights of Lenders. Each Guarantor consents and agrees that the Guaranteed
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:
(i) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Obligations or any part
thereof; (ii) take, hold, exchange, enforce, waive, release, fail to perfect,
sell, or otherwise dispose of any security for the payment of this Multiparty
Guaranty or any Guaranteed Obligations ; (iii) apply such security and direct
the order or manner of sale thereof as the Administrative Agent, the L/C Issuer
and the Lenders in their sole discretion may determine; and (iv) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Multiparty Guaranty or which, but for this provision, might operate as a
discharge of such Guarantor.








-144-



--------------------------------------------------------------------------------





(c)    Certain Waivers. Each Guarantor waives (i) any defense arising by reason
of any disability or other defense of the Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of any
Guaranteed Party) of the liability of the Borrower; (ii) any defense based on
any claim that such Guarantor’s obligations exceed or are more burdensome than
those of the Borrower; (iii) the benefit of any statute of limitations affecting
any Guarantor’s liability hereunder; (iv) any right to proceed against the
Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in the power of any Guaranteed Party
whatsoever; (v) any benefit of and any right to participate in any security now
or hereafter held by any Guaranteed Party; and (vi) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable Law limiting the liability of or exonerating
guarantors or sureties. Each Guarantor expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Guaranteed Obligations, and all notices of acceptance of this
Multiparty Guaranty or of the existence, creation or incurrence of new or
additional Guaranteed Obligations. Each Guarantor waives any rights and defenses
that are or may become available to it by reason of §§ 2787 to 2855, inclusive,
and §§ 2899 and 3433 of the California Civil Code.
(d)    Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Multiparty
Guaranty whether or not the Borrower or any other person or entity is joined as
a party.
(e)    Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Multiparty Guaranty until all of the Guaranteed
Obligations and any amounts payable under this Multiparty Guaranty have been
indefeasibly paid and performed in full and the Commitments and the Facilities
are terminated. If any amounts are paid to a Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Guaranteed Parties
to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.
(f)    Termination; Reinstatement. This Multiparty Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until the Facility Termination Date
(whereupon the Guarantors’ obligations under this Multiparty Guaranty shall
terminate, other than contingent indemnification obligations and subject to the
following sentences). Notwithstanding the foregoing, this Multiparty Guaranty
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of the Borrower or a Guarantor is made, or any of
the Guaranteed Parties exercises its right of setoff, in respect of the
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Guaranteed Parties in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or


-145-



--------------------------------------------------------------------------------





not the Guaranteed Parties are in possession of or have released this Multiparty
Guaranty and regardless of any prior revocation, rescission, termination or
reduction. The obligations of each Guarantor under this subsection shall survive
termination of this Multiparty Guaranty.
(g)    Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed, in connection with any case commenced by
or against a Guarantor or the Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by each Guarantor,
jointly and severally, immediately upon demand by the Guaranteed Parties.
(h)    Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as such Guarantor requires, and that none of the Guaranteed Parties has any
duty, and such Guarantor is not relying on the Guaranteed Parties at any time,
to disclose to it any information relating to the business, operations or
financial condition of the Borrower or any other guarantor (each Guarantor
waiving any duty on the part of the Guaranteed Parties to disclose such
information and any defense relating to the failure to provide the same).
(i)    Appointment of Borrower. Each of the Guarantors hereby appoints the
Borrower to act as its agent for all purposes of this Agreement and the other
Loan Documents and agrees that (i) the Borrower may execute such documents on
behalf of such Guarantor as the Borrower deems appropriate in its sole
discretion and each Guarantor shall be obligated by all of the terms of any such
document executed on its behalf, (ii) any notice or communication delivered by
the Administrative Agent or the Lender to the Borrower shall be deemed delivered
to each Guarantor and (iii) the Administrative Agent or the Lenders may accept,
and be permitted to rely on, any document, instrument or agreement executed by
the Borrower on behalf of each Guarantor.
(j)    Right of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Law.
(k)    Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Multiparty Guaranty or the grant of the security interest under the Loan
Documents, in each case, by any Specified Loan Party, becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under this Multiparty Guaranty and the other Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section
10.19(k) voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.


-146-



--------------------------------------------------------------------------------





10.20.    Designation as Senior Debt. All Obligations shall be “Designated
Senior Indebtedness” for purposes of, and as defined in any subordinated
indentures or similar instruments issued by any Loan Party after the Closing
Date.
10.21.    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.22.    Subordination. Each Loan Party (a “Subordinating Loan Party”) hereby
subordinates the payment of all obligations and indebtedness of any other Loan
Party owing to it, whether now existing or hereafter arising, including but not
limited to any obligation of any such other Loan Party to the Subordinating Loan
Party as subrogee of the Guaranteed Parties or resulting from such Subordinating
Loan Party’s performance under the Multiparty Guaranty, to the indefeasible
payment in full in cash of all Obligations. If the Administrative Agent on
behalf of the Guaranteed Parties so requests while a Default or Event of Default
has occurred and is continuing (any such request, a “Turnover Request”), any
such obligation or indebtedness of any such other Loan Party to the
Subordinating Loan Party shall be enforced and performance received by the
Subordinating Loan Party as trustee for the Guaranteed Parties and the proceeds
thereof shall be paid over to the Administrative Agent for the benefit of the
Guaranteed Parties on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of the Subordinating Loan
Party under this Agreement. Without limitation of the foregoing, so long as no
Default or Event of Default has occurred and is continuing and the
Administrative Agent on behalf of the Guaranteed Parties has not made a Turnover
Request, the Loan Parties may make and receive payments with respect to
intercompany obligations and Indebtedness; provided that, in the event that any
Loan Party receives any payment of any intercompany obligations and Indebtedness
at a time when such payment is prohibited by this Section, such payment shall be
held by such Loan Party, in trust for the benefit of, and shall be paid
forthwith over and delivered, upon written request, to the Administrative Agent.


-147-



--------------------------------------------------------------------------------





10.23.    Waiver of Certain Notices Under the Existing Credit Agreement.
Immediately prior to giving effect to this Agreement, the Existing
Administrative Agent and each Lender that is a “Lender” under and as defined in
the Existing Credit Agreement hereby agree to waive the requirements set forth
in (i) Sections 2.04(a) and (b) of the Existing Credit Agreement requiring the
Borrower to provide an Optional Prepayment Notice (as defined in the Existing
Credit Agreement) not less than three Business Days prior to the date of
prepayment of Eurocurrency Rate Revolving Loans or Term Loans (each as defined
in the Existing Credit Agreement), respectively, and (b) Section 2.05 of the
Existing Credit Agreement requiring the Borrower to provide an Optional
Termination/Reduction Notice (as defined in the Existing Credit Agreement) not
less than five Business Days prior to the date of termination of the Aggregate
Revolving Commitments (as defined in the Existing Credit Agreement).
10.24.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.25.    ERISA Non-Fiduciary Provisions.
(a)    The Administrative Agent, the Left Lead Arranger, each other Joint Lead
Arranger and each Lender hereby informs the Borrower that such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person or an Affiliate has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit or
the Commitments, (ii) may recognize a gain if it purchased the Loans, the
Letters of Credit or the Commitments for an amount less than the par amount
thereof or sells the Loans, the Letters of Credit or the Commitments for an
amount in excess of what


-148-



--------------------------------------------------------------------------------





it paid therefor or extended to the Borrower hereunder and/or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
(b)    The Administrative Agent, the Left Lead Arranger, and each other Joint
Lead Arranger hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
10.26.    Hedge Banks’ and Cash Management Banks’ Acknowledgment of Release of
Collateral and Automatic Guaranty Release.
(a)    Each Hedge Bank hereby acknowledges and agrees that (i) the refinancing
of the credit facilities provided under the Existing Credit Agreement with the
credit facilities provided for herein, including the release of the collateral
securing the obligations of Equinix and its Subsidiaries under the Existing
Credit Agreement and under any Guaranteed Hedge Agreement and (ii) the release
of the Multiparty Guaranty pursuant to the Automatic Guaranty Release, in each
case, has not resulted in, and will not result in an “Event of Default”,
“Termination Event” or “Additional Termination Event” (as those terms are
defined in any Guaranteed Hedge Agreement to which such Hedge Bank or any of its
Affiliates is a party) or other similar event or circumstance under any
Guaranteed Hedge Agreement to which such Hedge Bank or any of its Affiliates is
a party.
(b)    Each Cash Management Bank hereby acknowledges and agrees that (i) the
refinancing of the credit facilities provided under the Existing Credit
Agreement with the credit facilities provided for herein, including the release
of the collateral securing the obligations of Equinix and its Subsidiaries under
the Existing Credit Agreement and under any Cash Management Agreement and (ii)
the release of the Multiparty Guaranty pursuant to the Automatic Guaranty
Release, in each case, has not resulted in, and will not result in a default,
event of default, event permitting such Cash Management Bank to terminate,
accelerate any obligations under or request or require the provision of any
collateral to secure any Cash Management Agreement to which such Cash Management
Bank or any of its Affiliates is a


-149-



--------------------------------------------------------------------------------





party) other similar event or circumstance under any Cash Management Agreement
to which such Cash Management Bank or any of its Affiliates is a party.
[Rest of page intentionally left blank; signature pages follow.]




-150-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


BORROWER:
EQUINIX, INC. 



By:   /s/ Keith D. Taylor                                 
Name:   Keith D. Taylor                                 
Title:     Chief Financial Officer                     
 
 
GUARANTORS:
EQUINIX LLC 



By:   /s/ Melanie Mock                                  
Name:   Melanie Mock                                  
Title:     Treasurer                                           
 
 
 
SWITCH & DATA LLC
By: Equinix LLC, its sole managing member 



By:   /s/ Melanie Mock                                  
Name:   Melanie Mock                                  
Title:     Treasurer                                          
 
 
 
EQUINIX (US) ENTERPRISES, INC. 

 

By:   /s/ Melanie Mock                                  
Name:   Melanie Mock                                  
Title:     Treasurer                                          





[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Angela Larkin
Name: Angela Larkin
Title: Assistant Vice President
BANK OF AMERICA, N.A.,
as Existing Administrative Agent
By: /s/ Angela Larkin
Name: Angela Larkin
Title: Assistant Vice President
BANK OF AMERICA, N.A.,
as a Lender and L/C Issuer
By: /s/ Bassam Wehbe
Name: Bassam Wehbe
Title: Senior Vice President


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------






CITIBANK, N.A.,
as a Lender
By: /s/ Robert F. Parr
Name: Robert F. Parr
Title: Managing Director and Vice President


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





JPMorgan Chase Bank, N.A.,
as a Lender
By: /s/ Bruce Borden
Name: Bruce Borden
Title: Executive Director


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
as a Lender
By: /s/ Scott Johnson
Name: Scott Johnson
Title: Authorized Signatory


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





The Bank of Tokyo-Mitsubishi UFJ, Ltd.
as a Lender
By: /s/ Matthew Antioco
Name: Matthew Antioco
Title: Director


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





BARCLAYS BANK PLC
as a Lender
By: /s/ Ritam Bhalla
Name: Ritam Bhalla
Title: Director


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as a Lender
By: /s/ Rebecca Kratz
Name: Rebecca Kratz
Title: Authorized Signatory


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





HSBC BANK USA, N.A.,
as a Lender
By: /s/ Rumesha Ahmed
Name: Rumesha Ahmed
Title: Vice President


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





ING Capital LLC,
as a Lender
By: /s/ Pim Rothweiler
Name: Pim Rothweiler
Title: Managing Director
By: /s/ Aimee Sunaryo
Name: Aimee Sunaryo
Title: Vice President




[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





The Toronto-Dominion Bank, New York Branch,
as a Lender
By: /s/ Annie Dorval
Name: Annie Dorval
Title: Authorized Signatory


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





Wells Fargo Bank, National Association,
as a Lender
By: /s/ Elizabeth Gaynor
Name: Elizabeth Gaynor
Title: Director


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





BNP PARIBAS,
as a Lender
By: /s/ Charles de Clapiers
Name: Charles de Clapiers
Title: Director
By: /s/ Liz Cheng
Name: Liz Cheng
Title: Vice President




[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.,
as a Lender
By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





MIZUHO BANK, LTD.,
as a Lender
By: /s/ Daniel Guevara
Name: Daniel Guevara
Title: Authorized Signatory


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





PNC Bank, National Association,
as a Lender
By: /s/ Brandon K. Fiddler
Name: Brandon K. Fiddler
Title: Senior Vice President


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





Sumitomo Mitsui Banking Corporation,
as a Lender
By: /s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





The Bank of Nova Scotia,
as a Lender
By: /s/ Winston Lua
Name: Winston Lua
Title: Director


[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------





U.S. Bank National Association,
as a Lender
By: /s/ Lukas Coleman
Name: Lukas Coleman
Title: Vice President




[SIGNATURE PAGE TO CREDIT AGREEMENT]

